April 1, 2010 American Century Investments Statement of Additional Information American Century Quantitative Equity Funds, Inc. Disciplined Growth Investor Class (ADSIX) Institutional Class (ADCIX) A Class (ADCVX) B Class (ADYBX) (closed) C Class (ADCCX) R Class (ADRRX) Disciplined Growth 130/30 Investor Class Institutional Class A Class C Class R Class Equity Growth Investor Class (BEQGX) Institutional Class (AMEIX) A Class (BEQAX) B Class (AEYBX) (closed) C Class (AEYCX) R Class (AEYRX) Equity Growth 130/30 Investor Class Institutional Class A Class C Class R Class Global Gold Investor Class (BGEIX) Institutional Class (AGGNX) A Class (ACGGX) B Class (AGYBX) (closed) C Class (AGYCX) R Class (AGGWX) Income & Growth Investor Class (BIGRX) Institutional Class (AMGIX) A Class (AMADX) B Class (AIGBX) (closed) C Class (ACGCX) R Class (AICRX) International Core Equity Investor Class (ACIMX) Institutional Class (ACIUX) A Class (ACIQX) B Class (ACIJX) (closed) C Class (ACIKX) R Class (ACIRX) Long-Short Market Neutral Investor Class (ALHIX) Institutional Class (ALISX) A Class (ALIAX) B Class (ALIBX) (closed) C Class (ALICX) R Class (ALIRX) NT Equity Growth Institutional Class (ACLEX) NT Small Company Institutional Class (ACLOX) Small Company Investor Class (ASQIX) Institutional Class (ASCQX) A Class (ASQAX) C Class (ASQCX) R Class (ASCRX) Strategic Inflation Opportunities Investor Class (ASIOX) Institutional Class (ASINX) A Class (ASIDX) C Class (ASIZX) R Class (ASIUX) Utilities Investor Class (BULIX) This statement of additional information adds to the discussion in the funds’ prospectuses dated November 1, 2009, March 1, 2010 and April 1, 2010, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at the address or telephone numbers listed on the back cover or visit American Century Investments’ Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual reports, which are delivered to all investors. You may obtain a free copy of the funds’ annual reports by calling 1-800-345-2021. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. Table of Contents The Funds’ History 2 Fund Investment Guidelines 4 Disciplined Growth, Equity Growth, Income & Growth, International Core Equity,NT Equity Growth, NT Small Company and Small Company 4 Long-Short Market Neutral 5 Global Gold 5 Utilities 6 Disciplined Growth 130/30 and Equity Growth 130/30 7 Strategic Inflation Opportunities 7 Fund Investments and Risks 7 Investment Strategies and Risks 7 Investment Policies 26 Portfolio Turnover 28 Management 29 The Board of Directors 32 Ownership of Fund Shares 34 Code of Ethics 35 Proxy Voting Guidelines 35 Disclosure of Portfolio Holdings 36 The Funds’ Principal Shareholders 40 Service Providers 48 Investment Advisor 49 Portfolio Managers 53 Transfer Agent and Administrator 57 Sub-Administrator 57 Distributor 57 Custodian Banks 57 Independent Registered Public Accounting Firm 58 Brokerage Allocation 58 Regular Broker-Dealers 60 Information About Fund Shares 61 Multiple Class Structure 62 Buying and Selling Fund Shares 66 Valuation of a Fund’s Securities 67 Taxes 68 Federal Income Taxes 68 State and Local Taxes 69 Financial Statements 70 -1- The Funds’ History American Century Quantitative Equity Funds, Inc. is a registered open-end management investment company organized as a Maryland corporation. It is the successor in interest to American Century Quantitative Equity Funds, originally organized as a California corporation named Benham Equities, Inc. on December 31, 1987. From August 18, 1988, to January 1, 1997, it was known as Benham Equity Funds. Throughout the statement of additional information, we refer to American Century Quantitative Equity Funds, Inc. as the corporation. Prior to January 1, 2007, each fund, except for International Core Equity, had a fiscal year ended December 31. Beginning on January 1, 2007, each fund with a fiscal year ended December 31 changed its fiscal year end to June 30. Each fund described in this statement of additional information is a separate series of the corporation and operates for many purposes as if it were an independent company. Each fund has its own investment objective, strategy, management team, assets, and tax identification and stock registration numbers. Fund Ticker Symbol Inception Date Disciplined Growth Investor Class ADSIX 09/30/2005 Institutional Class ADCIX 09/30/2005 A Class ADCVX 09/30/2005 B Class ADYBX 09/28/2007 C Class ADCCX 09/28/2007 R Class ADRRX 09/30/2005 Disciplined Growth 130/30 Investor Class N/A N/A Institutional Class N/A N/A A Class N/A N/A C Class N/A N/A R Class N/A N/A Equity Growth Investor Class BEQGX 05/09/1991 Institutional Class AMEIX 01/02/1998 A Class BEQAX 10/09/1997 B Class AEYBX 09/28/2007 C Class AEYCX 07/18/2001 R Class AEYRX 07/29/2005 Equity Growth 130/30 Investor Class N/A N/A Institutional Class N/A N/A A Class N/A N/A C Class N/A N/A R Class N/A N/A Global Gold Investor Class BGEIX 08/17/1988 Institutional Class AGGNX 09/28/2007 A Class ACGGX 05/06/1998 B Class AGYBX 09/28/2007 C Class AGYCX 09/28/2007 R Class AGGWX 09/28/2007 -2- Fund Ticker Symbol Inception Date Income & Growth Investor Class BIGRX 12/17/1990 Institutional Class AMGIX 01/28/1998 A Class AMADX 12/15/1997 B Class AIGBX 09/28/2007 C Class ACGCX 06/28/2001 R Class AICRX 08/29/2003 International Core Equity Investor Class ACIMX 11/30/2006 Institutional Class ACIUX 11/30/2006 A Class ACIQX 11/30/2006 B Class ACIJX 11/30/2006 C Class ACIKX 11/30/2006 R Class ACIRX 11/30/2006 Long-Short Market Neutral Investor Class ALHIX 09/30/2005 Institutional Class ALISX 09/30/2005 A Class ALIAX 09/30/2005 B Class ALIBX 09/30/2005 C Class ALICX 09/30/2005 R Class ALIRX 09/30/2005 NT Equity Growth Institutional Class ACLEX 05/12/2006 NT Small Company Institutional Class ACLOX 05/12/2006 Small Company Investor Class ASQIX 07/31/1998 Institutional Class ASCQX 10/01/1999 A Class ASQAX 09/07/2000 C Class ASQCX 03/01/2010 R Class ASCRX 08/29/2003 Strategic Inflation Opportunities Investor Class ASIOX 04/30/2010 Institutional Class ASINX 04/30/2010 A Class ASIDX 04/30/2010 C Class ASIZX 04/30/2010 R Class ASIUX 04/30/2010 Utilities Investor Class BULIX 03/01/1993 -3- Fund Investment Guidelines This section explains the extent to which the funds’ advisor, American Century Investment Management, Inc. (ACIM), can use various investment vehicles and strategies in managing a fund’s assets. Descriptions of the investment techniques and risks associated with individual funds also appear herein, while techniques and risks applicable to all of the funds appear in the section, Investment Strategies and Risks, which begins on page 7. In the case of the funds’ principal investment strategies, these descriptions elaborate upon the discussion contained in the prospectuses. Each fund, except Global Gold and Strategic Inflation Opportunities, is diversified as defined in the Investment Company Act of 1940 (the Investment Company Act). Diversified means that, with respect to 75% of its total assets, each fund will not invest more than 5% of its total assets in the securities of a single issuer or own more than 10% of the outstanding voting securities of a single issuer (other than U.S. government securities and securities of other investment companies). Global Gold and Strategic Inflation Opportunities are classified as nondiversified. Nondiversified means that these funds may invest a greater portion of their assets in a smaller number of securities than a diversified fund. To meet federal tax requirements for qualification as a regulated investment company, each fund must limit its investments so that at the close of each quarter of its taxable year no more than 25% of its total assets are invested in the securities of a single issuer (other than the U.S. government or a regulated investment company); and with respect to at least 50% of its total assets, no more than 5% of its total assets are invested in the securities of a single issuer (other than the U.S. government or a regulated investment company) and it does not own more than 10% of the outstanding voting securities of a single issuer. Disciplined Growth, Equity Growth, Income & Growth, International Core Equity, NT Equity Growth, NT Small Company and Small Company In general, within the restrictions outlined here and in the funds’ prospectuses, the portfolio managers have broad powers to decide how to invest fund assets, including the power to hold them uninvested. Investments are varied according to what is judged advantageous under changing economic conditions. It is the advisor’s policy to retain maximum flexibility in management without restrictive provisions as to the proportion of one or another class of securities that may be held, subject to the investment restrictions described below. It is the advisor’s intention that each fund, except for International Core Equity, will generally consist of domestic and foreign common stocks and equity-equivalent securities. It is the advisor’s intention that International Core Equity will generally consist of foreign common stocks and equity-equivalent securities. However, subject to the specific limitations applicable to a fund, the funds’ management teams may invest the assets of each fund in varying amounts in other instruments and may use other techniques, such as those discussed under Investment Strategies and Risks, when such a course is deemed appropriate in order to pursue a fund’s investment objective. Senior securities that, in the opinion of the manager, are high-grade issues also may be purchased for defensive purposes. So long as a sufficient number of acceptable securities are available, the portfolio managers intend to keep the funds fully invested in stocks, regardless of the movement of stock prices generally. In most circumstances, each fund’s actual level of cash and cash equivalents will be less than 10%. The managers may use futures contracts as a way to expose each fund’s cash assets to the market, while maintaining liquidity. The managers may not leverage a fund’s portfolio, so there is no greater market risk to the funds than if they purchase stocks. See Derivative Securities, page 10, Futures and Options, page 14 and Short-Term Securities, page 24. -4- Long-Short Market Neutral Over time, Long-Short Market Neutral aims to achieve its returns with reduced volatility and reduced market correlation as compared to a traditional equity fund that holds only long positions. A traditional equity fund is fully exposed to the equity market and thus bears the full market risk of its investments. Long-Short Market Neutral, however, seeks to reduce its exposure to market movements by combining a short portfolio (being in a position to profit when securities prices go down) with a long portfolio (being in a position to profit when securities prices go up). Reduced exposure to the equity market using this strategy should contribute to lower overall volatility of the fund’s returns. In addition, the fund’s variation in returns should be somewhat different from a traditional U.S. equity fund. Traditional U.S. equity funds normally produce positive returns in bull markets and negative returns in bear markets, making them correlated with the overall market. A primary goal of Long-Short Market Neutral is to provide positive returns independent of equity market conditions. The portfolio managers will maintain long positions in stocks that they identify as the most attractive and maintain short positions in the stocks they identify as the least attractive. Global Gold In general, within the restrictions outlined here and in Global Gold’s prospectus, the portfolio managers have broad powers to decide how to invest fund assets, including the power to hold them uninvested. One of the non-stock investments the portfolio managers may make is in gold itself, as described below. Gold Bullion. As a means of seeking its principal objective of capital appreciation and when it is felt to be appropriate as a possible hedge against inflation, Global Gold may invest a portion of its assets in gold bullion and may hold a portion of its cash in foreign currency in the form of gold coins. There is, of course, no assurance that such investments will provide capital appreciation as a hedge against inflation. The fund’s ability to invest in gold bullion is restricted by the diversification requirements that the fund must meet in order to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the Code). In addition, the ability of the fund to make such investments may be further restricted by the securities laws and regulations in effect from time to time in the states where the fund’s shares are qualified for sale. Fund assets may be invested in gold bullion at such times as the prospects of such investments are, in the opinion of management, attractive in relation to other possible investments. The basic trading unit for gold bullion is a gold bar weighing approximately 100 troy ounces with a purity of at least 995/1000, although gold bullion also is sold in much smaller units. Gold bars and wafers are usually numbered and bear an indication of purity and the stamp of the assay office, which certifies the bar’s purity. Bars of gold bullion historically have traded primarily in New York, London and Zurich gold markets and in terms of volume, such gold markets have been the major markets for trading in gold bullion. Prices in the Zurich gold market generally correspond to the prices in the London gold market. Since the ownership of gold bullion became legal in the United States on December 31, 1974, U.S. markets for trading gold bullion have developed. It is anticipated that transactions in gold generally will be made in such U.S. markets, although such transactions may be made in foreign markets when it is deemed to be in the best interest of the fund. Transactions in gold bullion by the fund are negotiated with principal bullion dealers, unless, in the portfolio managers’ opinion, more favorable prices (including the costs and expenses described below) are otherwise obtainable. Prices at which gold bullion is purchased or sold include dealer mark-ups or mark-downs and insurance expenses, and may be a greater or lesser percentage of the price from time to time, depending on whether the price of gold bullion decreases or increases. Because gold bullion does not generate any investment income, the only source of return to the fund on such an investment will be from any gains realized upon its sale, and negative return will be realized, of course, to the extent the fund sells its gold bullion at a loss. As is the case with respect to virtually all investments, there are risks inherent in Global Gold’s policies of investing in securities of companies engaged in mining, processing or dealing in gold or other precious metals and in gold bullion. In addition to the general considerations described elsewhere in this statement of additional information, such investments may involve the following special considerations: -5- Fluctuations in the Price of Gold. The price of gold may be subject to substantial movements over short periods of time and may be affected by unpredictable international monetary and political policies, such as currency devaluations or revaluations, economic conditions within an individual country, trade imbalances, or trade or currency restrictions between countries, world inflation rates and interest rates. The price of gold, in turn, is likely to affect the market prices of securities of companies mining, processing, or dealing in gold and, accordingly, the value of the fund’s investments in such securities also may be affected. Large purchases or sales of gold bullion could have an effect on the price of gold bullion. Sales by central banks of gold bullion from their reserves and/or rumors of such sales may have a negative effect on gold prices. Potential Effect of Concentration of Source of Supply and Control of Sales. Currently, there are only four major sources of primary gold production, and the market share of each source cannot be readily ascertained. One of the largest national producers of gold bullion and platinum is the Republic of South Africa. Changes in political and economic conditions affecting South Africa may have a direct impact on its sales of gold. Under South African law, the only authorized sales agent for gold produced in South Africa is the Reserve Bank of South Africa which, through its retention policies, controls the time and place of any sale of South African bullion. The South African Ministry of Mines determines gold mining policy. South Africa depends predominantly on gold sales for the foreign exchange necessary to finance its imports, and its sales policy is necessarily subject to national and international economic and political developments. Unpredictable Monetary Policies, Economic and Political Conditions. The fund’s assets might be less liquid or the change in the value of its assets might be more volatile (and less related to general price movements in the U.S. markets) than would be the case with investments in the securities of larger U.S. companies, particularly because the price of gold and other precious metals may be affected by unpredictable international monetary policies and economic and political considerations, governmental controls, conditions of scarcity, surplus or speculation. In addition, the use of gold or Special Drawing Rights (which are also used by members of the International Monetary Fund for international settlements) to settle net deficits and surpluses in trade and capital movements between nations subject the supply and demand, and therefore the price, of gold to a variety of economic factors which normally would not affect other types of commodities. Expertise of the Investment Manager. The successful management of the fund’s portfolio may be more dependent upon the skills and expertise of its portfolio managers than is the case for most mutual funds because of the need to evaluate the factors identified above. Utilities Because Utilities concentrates its assets in the utilities industry, its performance depends in part on how favorably investors perceive this sector of the market relative to other sectors (such as transportation or technology). Of course, investor perceptions of the utilities industry are driven not only by comparisons with other market sectors but by trends and events within the utilities industry. The following is a brief outline of risk factors associated with investment in the utilities industry. Regulatory Risks. Regulators (primarily at the state level) monitor and control public utility company revenues and costs. Regulators can limit profits and dividends paid to investors; they also may restrict a company’s access to new markets. Some analysts observe that state regulators have become increasingly active in developing and promoting energy policy through the regulatory process. Natural Resource Risks. Swift and unpredictable changes in the price and supply of natural resources can hamper utility company profitability. These changes may be caused by political events, energy conservation programs, the success of exploration projects, or tax and other regulatory policies of various governments. Environmental Risks. There are considerable costs associated with environmental compliance, nuclear waste cleanup and safety regulation. For example, coal-burning utilities are under pressure to curtail sulfur emissions, and utilities in general increasingly are called upon by regulators to bear environmental costs, which may not be easily recovered through rate increases or business growth. Changing weather patterns and natural disasters affect consumer demand for utility services (e.g., electricity, heat and air conditioning), which, in turn, affects utility revenues. -6- Technology and Competitive Risks. The introduction and phase-in of new technologies can affect a utility company’s competitive strength. The race by long-distance telephone providers to incorporate fiber optic technology is one example of competitive risk within the utilities industry. The increasing role of independent power producers (IPPs) in the natural gas and electric utility segments of the utilities industry is another example of competitive risk. Typically, IPPs wholesale power to established local providers, but there is a trend toward letting them sell power directly to industrial consumers. Co-generation facilities, such as those of landfill operators that produce methane gas as a byproduct of their core business, pose another competitive challenge to gas and electric utilities. In addition to offering a less expensive source of power, these companies may receive more favorable regulatory treatment than utilities seeking to expand facilities that consume nonrenewable energy sources. Interest Rate Risks. Utility companies usually finance capital expenditures (e.g., new plant construction) by issuing long-term debt. Rising long-term interest rates increase interest expenses and reduce company earnings. Disciplined Growth 130/30 and Equity Growth 130/30 Disciplined Growth 130/30 and Equity Growth 130/30 seek to maintain investment portfolios with approximately 130% long exposure and 30% short exposure, for a net 100% long market exposure. This structure seeks to provide investors with the potential for greater risk-adjusted returns than a long-only portfolio, while maintaining a similar investment style and risk characteristics.Though the fund will generally hold long positions equal to 130% and short positions equal to 30% of its equity assets, the long and short positions may vary over time depending on market conditions.The funds’ long positions may range from 110% to 150% and the funds’ short positions may range from 10% to 50%. Disciplined Growth 130/30 and Equity Growth 130/30 will be managed using quantitative models similar to those employed by Disciplined Growth and Equity Growth, respectively (see discussion on page 4). The portfolio managers will maintain long positions in stocks that they identify as the most attractive and maintain short positions in the stocks they identify as the least attractive. Strategic Inflation Opportunities Strategic Inflation Opportunities seeks to diversify its investments among U.S. Treasury inflation-indexed securities, commodity-related investments and non-U.S. dollar investments in an effort to protect the fund’s investors from the effects of rising U.S. inflation.To help protect against U.S. inflation, the fund will invest a portion of its assets in inflation-indexed debt securities. These securities include inflation-indexed U.S. Treasury securities, inflation-indexed securities issued by U.S. government agencies and instrumentalities other than the U.S. Treasury, and inflation-indexed securities issued by other entities such as corporations. Inflation-indexed securities are designed to protect the future purchasing power of the money invested in them.In this portion, the fund also may invest in fixed-income securities that are not linked to inflation, such as U.S. Treasury securities and U.S. Treasury futures. The fund also will invest a portion of its assets in commodity-related investments.These investments may include commodity-linked notes, equity securities of companies engaged in commodity-related business, real estate investment trusts and other commodity-related investments. The fund also will invest a portion of its assets in securities of foreign issuers, including issuers located in emerging markets.In this portion of the fund, the fund will invest in foreign currency instruments and high-quality non-dollar-denominated foreign government and foreign corporate debt securities. The fund also may purchase inflation-indexed securities issued by non-U.S. government entities and equity securities of foreign companies. Fund Investments and Risks Investment Strategies and Risks This section describes investment vehicles and techniques the portfolio managers can use in managing a fund’s assets. It also details the risks associated with each, because each investment vehicle and technique contributes to a fund’s overall risk profile. -7- Asset-Backed Securities (ABS) Strategic Inflation Opportunities may invest in asset-backed securities. ABS are structured like mortgage-backed securities, but instead of mortgage loans or interest in mortgage loans, the underlying assets may include, for example, such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property, home equity loans, student loans, small business loans, and receivables from credit card agreements. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. The value of an ABS is affected by changes in the market’s perception of the assets backing the security, the creditworthiness of the servicing agent for the loan pool, the originator of the loans, the financial institution providing any credit enhancement, and subordination levels. Payments of principal and interest passed through to holders of ABS are typically supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guarantee by another entity or a priority to certain of the borrower’s other securities. The degree of credit enhancement varies, and generally applies to only a fraction of the asset-backed security’s par value until exhausted. If the credit enhancement of an ABS held by the fund has been exhausted, and if any required payments of principal and interest are not made with respect to the underlying loans, the fund may experience losses or delays in receiving payment. Some types of ABS may be less effective than other types of securities as a means of “locking in” attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. As a result, these securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. The risks of investing in ABS are ultimately dependent upon the repayment of loans by the individual or corporate borrowers. Although a fund would generally have no recourse against the entity that originated the loans in the event of default by a borrower, ABS typically are structured to mitigate this risk of default. ABS are generally issued in more than one class, each with different payment terms. Multiple class ABS may be used as a method of providing credit support through creation of one or more classes whose right to payments is made subordinate to the right to such payments of the remaining class or classes. Multiple classes also may permit the issuance of securities with payment terms, interest rates or other characteristics differing both from those of each other and from those of the underlying assets. Examples include so-called strips (ABS entitling the holder to disproportionate interests with respect to the allocation of interest and principal of the assets backing the security), and securities with classes having characteristics such as floating interest rates or scheduled amortization of principal. Commercial Paper Strategic Inflation Opportunities may invest in commercial paper (CP) that is issued by utility, financial, and industrial companies, supranational organizations and foreign governments and their agencies and instrumentalities. Rating agencies assign ratings to CP issuers indicating the agencies’ assessment of credit risk. Investment-grade CP ratings assigned by three rating agencies are provided in the following table. Moody’s Investors Service, Inc. Standard & Poor’s Fitch Investors Service, Inc. Highest Ratings Prime-1 A-1/A-1+ F-1/F-1+ Prime-2 A-2 F-2 Prime-3 A-3 F-3 Some examples of CP and CP issuers are provided in the following paragraphs. Domestic CP is issued by U.S. industrial and finance companies, utility companies, thrifts and bank holding companies. Foreign CP is issued by non-U.S. industrial and finance companies and financial institutions. Domestic and foreign corporate issuers occasionally have the underlying support of a well-known, highly rated commercial bank or insurance company. Bank support is provided in the form of a letter of credit (an LOC) or irrevocable revolving credit commitment (an IRC). Insurance support is provided in the form of a surety bond. -8- Bank holding company CP is issued by the holding companies of many well-known domestic banks, including Citicorp, J.P. Morgan Chase & Company and First Union National Bank. Bank holding company CP may be issued by the parent of a money center or regional bank. Thrift CP is issued by major federal- or state-chartered savings and loan associations and savings banks. Schedule B Bank CP is short-term, U.S. dollar-denominated CP issued by Canadian subsidiaries of non-Canadian banks (Schedule B banks). Whether issued as CP, a certificate of deposit or a promissory note, each instrument issued by a Schedule B bank ranks equally with any other deposit obligation. CP issued by Schedule B banks provides an investor with the comfort and reduced risk of a direct and unconditional parental bank guarantee. Schedule B instruments generally offer higher rates than the short-term instruments of the parent bank or holding company. Asset-backed CP is issued by corporations through special programs. In a typical program, a special purpose corporation (SPC), created and/or serviced by a bank or other financial institution, uses the proceeds from an issuance of CP to purchase receivables or other financial assets from one or more corporations (sellers). The sellers transfer their interest in the receivables or other financial assets to the SPC, and the cash flow from the receivables or other financial assets is used to pay interest and principal on the CP. Letters of credit or other forms of credit enhancement may be available to cover the risk that the cash flow from the receivables or other financial assets will not be sufficient to cover the maturing CP. Convertible Securities A convertible security is a bond, debenture, note, preferred stock or other security that may be converted into or exchanged for a prescribed amount of common stock of the same or a different issuer within a particular time period at a specified price or formula. A convertible security entitles the holder to receive the interest paid or accrued on debt or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Before conversion or exchange, such securities ordinarily provide a stream of income with generally higher yields than common stocks of the same or similar issuers, but lower than the yield on nonconvertible debt. Of course, there can be no assurance of current income because issuers of convertible securities may default on their obligations. In addition, there can be no assurance of capital appreciation because the value of the underlying common stock will fluctuate. Because of the conversion feature, the managers consider convertible securities to be equity equivalents. The price of a convertible security will normally fluctuate in some proportion to changes in the price of the underlying asset. A convertible security is subject to risks relating to the activities of the issuer and/or general market and economic conditions. The stream of income typically paid on a convertible security may tend to cushion the security against declines in the price of the underlying asset. However, the stream of income causes fluctuations based upon changes in interest rates and the credit quality of the issuer. In general, the value of a convertible security is a function of (1) its yield in comparison with yields of other securities of comparable maturity and quality that do not have a conversion privilege and (2) its worth, at market value, if converted or exchanged into the underlying common stock. The price of a convertible security often reflects such variations in the price of the underlying common stock in a way that a nonconvertible security does not. At any given time, investment value generally depends upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer’s capital structure. A convertible security may be subject to redemption at the option of the issuer at a predetermined price. If a convertible security held by a fund is called for redemption, the fund would be required to permit the issuer to redeem the security and convert it to underlying common stock or to cash, or would sell the convertible security to a third party, which may have an adverse effect on the fund. A convertible security may feature a put option that permits the holder of the convertible security to sell that security back to the issuer at a predetermined price. A fund generally invests in convertible securities for their favorable price characteristics and total return potential and normally would not exercise an option to convert unless the security is called or conversion is forced. Debt Securities Each of the funds may invest in debt securities when the portfolio managers believe such securities represent an attractive investment for the fund. The funds, except Strategic Inflation Opportunities, may invest in debt securities for income, or as a defensive strategy when the managers believe adverse economic or market conditions exist. For -9- Strategic Inflation Opportunities, investing in debt securities is a principal investment strategy, which is described in more detail in the fund's prospectus. The value of debt securities in which the funds may invest will fluctuate based upon changes in interest rates and the credit quality of the issuer. Investments in debt securities by each of the funds, except Strategic Inflation Opportunities, will be limited to investment-grade obligations. Investment grade means that at the time of purchase, such obligations are rated within the four highest categories by a nationally recognized statistical rating organization (for example, at least Baa by Moody’s Investors Service, Inc. or BBB by Standard & Poor’s Corporation), or, if not rated, are of equivalent investment quality as determined by the funds’ advisor. According to Moody’s, bonds rated Baa are medium-grade and possess some speculative characteristics. A BBB rating by S&P indicates S&P’s belief that a security exhibits a satisfactory degree of safety and capacity for repayment, but is more vulnerable to adverse economic conditions and changing circumstances. In addition, the value of a fund’s investments in fixed-income securities will change as prevailing interest rates change. In general, the prices of such securities vary inversely with interest rates. As prevailing interest rates fall, the prices of bonds and other securities that trade on a yield basis generally rise. When prevailing interest rates rise, bond prices generally fall. Depending upon the particular amount and type of fixed-income securities holdings of a fund, these changes may impact the net asset value of that fund’s shares. Depositary Receipts American Depositary Receipts (ADRs) and European Depositary Receipts (EDRs) are receipts representing ownership of shares of a foreign-based issuer held in trust by a bank or similar financial institution. These are designed for U.S. and European securities markets as alternatives to purchasing underlying securities in their corresponding national markets and currencies. ADRs and EDRs can be sponsored or unsponsored. Sponsored ADRs and EDRs are certificates in which a bank or financial institution participates with a custodian. Issuers of unsponsored ADRs and EDRs are not contractually obligated to disclose material information in the United States. Therefore, there may not be a correlation between such information and the market value of the unsponsored ADR or EDR. ADRs are dollar-denominated receipts representing interests in the securities of a foreign issuer. They are issued by U.S. banks and traded on exchanges or over the counter in the United States. Ordinary shares are shares of foreign issuers that are traded abroad and on a U.S. exchange. New York shares are shares that a foreign issuer has allocated for trading in the United States. ADRs, ordinary shares and New York shares all may be purchased with and sold for U.S. dollars, which protect the fund from the foreign settlement risks described under the section titled Foreign Securities, page 11. Derivative Securities To the extent permitted by its investment objectives and policies, each fund may invest in securities that are commonly referred to as derivative securities. Generally, a derivative security is a financial arrangement, the value of which is based on, or derived from, a traditional security, asset, or market index. Certain derivative securities may be described as structured investments. A structured investment is a security whose value or performance is linked to an underlying index or other security or asset class. Structured investments include asset-backed securities (ABS), commercial and residential mortgage-backed securities (MBS and CMBS), and collateralized mortgage obligations (CMO), which are described more fully below. Structured investments also include securities backed by other types of collateral. Structured investments involve the transfer of specified financial assets to a special purpose entity, generally a corporation or trust, or the deposit of financial assets with a custodian; and the issuance of securities or depositary receipts backed by, or representing interests in, those assets. Some structured investments are individually negotiated agreements or are traded over the counter. Structured investments may be organized and operated to restructure the investment characteristics of the underlying security. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Structured securities are subject to such risks as the inability or unwillingness of the issuers of the underlying securities to repay principal -10- and interest, and requests by the issuers of the underlying securities to reschedule or restructure outstanding debt and to extend additional loan amounts. Some derivative securities, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivative securities and many different ways to use them. Futures and options are commonly used for traditional hedging purposes to attempt to protect a fund from exposure to changing interest rates, securities prices or currency exchange rates, and for cash management purposes as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. There are risks associated with investing in derivative securities, including: • the risk that the underlying security, interest rate, market index or other financial asset will not move in the direction the portfolio managers anticipate or that the value of the structured or derivative security will not move or react to changes in the underlying security, interest rate, market index or other financial asset as anticipated; • the possibility that there may be no liquid secondary market, or the possibility that price fluctuation limits may be imposed by the exchange, either of which may make it difficult or impossible to close out a position when desired; • the risk that adverse price movements in an instrument can result in a loss substantially greater than a fund’s initial investment; and • the risk that the counterparty will fail to perform its obligations. A fund may not invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the fund. For example, a security whose underlying value is linked to the price of oil would not be a permissible investment because the funds may not invest in oil and gas leases or futures. A fund may not invest in a derivative security if its credit, interest rate, liquidity, counterparty and other risks associated with ownership of the security are outside acceptable limits set forth in the fund’s prospectus. The funds’ Board of Directors has reviewed the advisor’s policy regarding investments in derivative securities. That policy specifies factors that must be considered in connection with a purchase of derivative securities and provides that a fund may not invest in a derivative security if it would be possible for a fund to lose more money than the notional value of the investment. The policy also establishes a committee that must review certain proposed purchases before the purchases can be made. Equity Equivalents In addition to investing in common stocks, the funds may invest in other equity securities and equity equivalents, including securities that permit a fund to receive an equity interest in an issuer, the opportunity to acquire an equity interest in an issuer, or the opportunity to receive a return on its investment that permits the fund to benefit from the growth over time in the equity of an issuer. Examples of equity securities and equity equivalents include preferred stock, convertible preferred stock and convertible securities. Equity equivalents also may include securities whose value or return is derived from the value or return of a different security. Depositary receipts, which are described on page 10, are an example of the type of derivative security in which a fund might invest. Foreign Securities Each fund may invest its assets in the securities of issuers located in developed foreign countries, including foreign governments, when these securities meet its standards of selection. In determining where a company is located, the portfolio managers will consider various factors, including where the company is headquartered, where the company’s principal operations are located, where the company’s revenues are derived, where the principal trading market is located and the country in which the company was legally organized. The weight given to each of these factors will vary depending on the circumstances in a given case. The funds consider developed countries to include Australia, Austria, Belgium, Bermuda, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, Luxembourg, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States. Securities of foreign issuers may trade in the U.S. or foreign securities markets. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. -11- A description of the International Core Equity, Global Gold and Strategic Inflation Opportunities funds’ investment strategies regarding foreign securities is contained in their prospectuses. Investments in foreign securities generally involve greater risks than investing in securities of domestic companies, including: Currency Risk. The value of the foreign investments held by the funds may be significantly affected by changes in currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated, and tends to increase when the value of the dollar falls against such currency. In addition, the value of fund assets may be affected by losses and other expenses incurred in converting between various currencies in order to purchase and sell foreign securities, and by currency restrictions, exchange control regulation, currency devaluations and political developments. Social, Political and Economic Risk. The economies of many of the countries in which the funds invest are not as developed as the economy of the United States and may be subject to significantly different forces. Political or social instability, expropriation, nationalization, confiscatory taxation, and limitations on the removal of funds or other assets, also could adversely affect the value of investments. Further, the funds may find it difficult or be unable to enforce ownership rights, pursue legal remedies or obtain judgments in foreign courts. Regulatory Risk. Foreign companies generally are not subject to the regulatory controls imposed on U.S. issuers and, in general, there is less publicly available information about foreign securities than is available about domestic securities. Many foreign companies are not subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic companies and there may be less stringent investor protection and disclosure standards in some foreign markets. Income from foreign securities owned by the funds may be reduced by a withholding tax at the source, which would reduce dividend income payable to shareholders. Market and Trading Risk. Brokerage commission rates in foreign countries, which generally are fixed rather than subject to negotiation as in the United States, are likely to be higher. The securities markets in many of the countries in which the funds may invest will have substantially less trading volume than the principal U.S. markets. As a result, the securities of some companies in these countries may be less liquid, more volatile and harder to value than comparable U.S. securities. Furthermore, one securities broker may represent all or a significant part of the trading volume in a particular country, resulting in higher trading costs and decreased liquidity due to a lack of alternative trading partners. There generally is less government regulation and supervision of foreign stock exchanges, brokers and issuers, which may make it difficult to enforce contractual obligations. Clearance and Settlement Risk. Foreign securities markets also have different clearance and settlement procedures, and in certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct such transactions. Delays in clearance and settlement could result in temporary periods when assets of the funds are uninvested and no return is earned. The inability of the funds to make intended security purchases due to clearance and settlement problems could cause the funds to miss attractive investment opportunities. Inability to dispose of portfolio securities due to clearance and settlement problems could result either in losses to the funds due to subsequent declines in the value of the portfolio security or, if the funds have entered into a contract to sell the security, liability to the purchaser. Ownership Risk. Evidence of securities ownership may be uncertain in many foreign countries. As a result, there is a risk that a fund’s trade details could be incorrectly or fraudulently entered at the time of the transaction, resulting in a loss to the fund. Emerging Markets Risk. Global Gold, International Core Equity, Strategic Inflation Opportunities and Utilities may invest a minority portion of their holdings in securities of issuers located in emerging market (developing) countries. The funds consider “emerging market (developing) countries” to include all countries that are not considered by the advisor to be developed countries, which are listed on page 11. Investing in securities of issuers in emerging market countries involves exposure to significantly higher risk than investing in countries with developed markets. Emerging market countries may have economic structures that generally are less diverse and mature, and political systems that can be expected to be less stable than those of developed countries. Securities prices in emerging market countries can be significantly more volatile than in developed countries, reflecting the greater uncertainties of investing in lesser developed markets and economies. In particular, emerging market countries may have relatively unstable governments, and may present the risk of nationalization of businesses, -12- expropriation, confiscatory taxation or in certain instances, reversion to closed-market, centrally planned economies. Such countries may also have less protection of property rights than developed countries. The economies of emerging market countries may be based predominantly on only a few industries or may be dependent on revenues from particular commodities or on international aid or developmental assistance, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme and volatile debt burdens or inflation rates. In addition, securities markets in emerging market countries may trade a relatively small number of securities and may be unable to respond effectively to increases in trading volume, potentially resulting in a lack of liquidity and in volatility in the price of securities traded on those markets. Also, securities markets in emerging market countries typically offer less regulatory protection for investors. Foreign Currency Exchange Contracts Each fund may purchase and sell foreign currency on a spot (i.e., cash) basis and may engage in forward currency contracts, currency options and futures transactions for hedging or any other lawful purpose. See Derivative Securities, page 10. Each fund, except Strategic Inflation Opportunities, expects to use forward currency contracts under two circumstances: When the portfolio managers are purchasing or selling a security denominated in a foreign currency and wish to lock in the U.S. dollar price of that security, the portfolio managers would be able to enter into a forward currency contract to do so; or When the portfolio managers believe that the currency of a particular foreign country may suffer a substantial decline against the U.S. dollar, a fund would be able to enter into a forward currency contract to sell foreign currency for a fixed U.S. dollar amount approximating the value of some or all of its portfolio securities either denominated in, or whose value is tied to, such foreign currency. In the first circumstance, when a fund enters into a trade for the purchase or sale of a security denominated in a foreign currency, it may be desirable to establish (lock in) the U.S. dollar cost or proceeds. By entering into forward currency contracts in U.S. dollars for the purchase or sale of a foreign currency involved in an underlying security transaction, the fund will be able to protect itself against a possible loss between trade and settlement dates resulting from the adverse change in the relationship between the U.S. dollar and the subject foreign currency. In the second circumstance, when the portfolio managers believe that the currency of a particular country may suffer a substantial decline relative to the U.S. dollar, a fund could enter into a forward currency contract to sell for a fixed dollar amount the amount in foreign currencies approximating the value of some or all of its portfolio securities either denominated in, or whose value is tied to, such foreign currency. A fund will generally cover outstanding forward contracts by maintaining liquid portfolio securities denominated in, or whose value is tied to, the currency underlying the forward contract or the currency being hedged. To the extent that a fund is not able to cover its forward currency positions with underlying portfolio securities, the fund will segregate on its records cash or other liquid assets having a value equal to the aggregate amount of the fund’s commitments under the forward currency contracts. The precise matching of forward currency contracts in the amounts and values of securities involved generally would not be possible because the future values of such foreign currencies will change as a consequence of market movements in the values of those securities between the date the forward currency contract is entered into and the date it matures. Predicting short-term currency market movements is extremely difficult, and the successful execution of short-term hedging strategy is highly uncertain. Normally, consideration of the prospect for currency parities will be incorporated into the long-term investment decisions made with respect to overall diversification strategies. However, the portfolio managers believe that it is important to have flexibility to enter into such forward currency contracts when they determine that a fund’s best interests may be served. When the forward currency contract matures, the fund may either sell the portfolio security and make delivery of the foreign currency, or it may retain the security and terminate the obligation to deliver the foreign currency by purchasing an offsetting forward currency contract with the same currency trader that obligates the fund to purchase, on the same maturity date, the same amount of the foreign currency. It is impossible to forecast with absolute precision the market value of portfolio securities at the expiration of the forward currency contract. Accordingly, it may be necessary for a fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security is less than the amount of -13- foreign currency the fund is obligated to deliver and if a decision is made to sell the security and make delivery of the foreign currency the fund is obligated to deliver. Strategic Inflation Opportunities Fund only In addition to currency transactions described above, Strategic Inflation Opportunities may use foreign currency forward contracts to increase exposure to a foreign currency, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. Open positions in forwards used for non-hedging purposes will be covered by the segregation of liquid assets, marked to market daily. Forward contracts are agreements to exchange a specific amount of one currency for a specified amount of another at a future date. The date may be any agreed fixed number of days in the future. The amount of currency to be exchanged, the price at which the exchange will take place, and the date of the exchange are negotiated when the fund enters into the contract and are fixed for the term of the contract. Forward contracts are traded in an interbank market conducted directly between currency traders (usually large commercial banks) and their customers. A forward contract generally has no deposit requirement and is consummated without payment of any commission. However, the fund may enter into forward contracts with deposit requirements or commissions. In addition, the fund may combine forward transactions in its underlying currency with investments in U.S. dollar-denominated instruments, in an attempt to construct an investment position whose overall performance will be similar to that of a security denominated in its underlying currency. If the amount of dollars to be exchanged is properly matched with the anticipated value of the dollar-denominated securities, the fund should be able to lock in the foreign currency value of the securities, and the fund’s overall investment return from the combined position should be similar to the return from purchasing a foreign currency-denominated instrument. This is sometimes referred to as a synthetic investment position or a position hedge. The execution of a synthetic investment position may not be successful. It is impossible to forecast with absolute precision what the market value of a particular security will be at any given time. If the value of a dollar-denominated security is not exactly matched with the fund’s obligation under the forward contract on the contract’s maturity date, the fund may be exposed to some risk of loss from fluctuation of the dollar. Although the advisor will attempt to hold such mismatchings to a minimum, there can be no assurance that the advisor will be successful in doing so. Futures and Options Each fund may enter into futures contracts, options or options on futures contracts. Futures contracts provide for the sale by one party and purchase by another party of a specific security at a specified future time and price. Generally, futures transactions will be used to: • protect against a decline in market value of the fund’s securities (taking a short futures position); or • protect against the risk of an increase in market value for securities in which the fund generally invests at a time when the fund is not fully-invested (taking a long futures position); or • provide a temporary substitute for the purchase of an individual security that may not be purchased in an orderly fashion. Some futures and options strategies, such as selling futures, buying puts and writing calls, hedge a fund’s investments against price fluctuations. Other strategies, such as buying futures, writing puts and buying calls, tend to increase market exposure. Although other techniques may be used to control a fund’s exposure to market fluctuations, the use of futures contracts may be a more effective means of hedging this exposure. While a fund pays brokerage commissions in connection with opening and closing out futures positions, these costs are lower than the transaction costs incurred in the purchase and sale of the underlying securities. For example, the sale of a future by a fund means the fund becomes obligated to deliver the security (or securities, in the case of an index future) at a specified price on a specified date. The purchase of a future means the fund becomes obligated to buy the security (or securities) at a specified price on a specified date. The portfolio managers may engage in futures and options transactions based on securities indices, such as the S&P 500® Index, provided that the transactions are consistent with the fund’s investment objectives. The managers also may engage in futures and options transactions based on specific securities such as U.S. Treasury bonds or notes. Futures contracts are traded on national futures exchanges. Futures exchanges and trading are regulated under the Commodity Exchange Act by the Commodity Futures Trading Commission (CFTC), a U.S. government agency. -14- Index futures contracts differ from traditional futures contracts in that when delivery takes place, no stocks or bonds change hands. Instead, these contracts settle in cash at the spot market value of the index. Although other types of futures contracts by their terms call for actual delivery or acceptance of the underlying securities, in most cases the contracts are closed out before the settlement date. A futures position may be closed by taking an opposite position in an identical contract (i.e., buying a contract that has previously been sold or selling a contract that has previously been bought). Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of the future. Initially, the fund will be required to deposit an amount of cash or securities equal to a varying specified percentage of the contract amount. This amount is known as initial margin. The margin deposit is intended to ensure completion of the contract (delivery or acceptance of the underlying security) if it is not terminated prior to the specified delivery date. A margin deposit does not constitute a margin transaction for purposes of the fund’s investment restrictions. Minimum initial margin requirements are established by the futures exchanges and may be revised. In addition, brokers may establish margin deposit requirements that are higher than the exchange minimums. Cash held in the margin accounts generally is not income-producing. However, coupon-bearing securities, such as Treasury bills and bonds, held in margin accounts generally will earn income. Subsequent payments to and from the broker, called variation margin, will be made on a daily basis as the price of the underlying securities or index fluctuates, making the future more or less valuable, a process known as marking the contract to market. Changes in variation margin are recorded by the fund as unrealized gains or losses. At any time prior to expiration of the future, the fund may elect to close the position by taking an opposite position. A final determination of variation margin is then made; additional cash is required to be paid by or released to the fund and the fund realizes a loss or gain. Risks Related to Futures and Options Transactions Futures and options prices can be volatile, and trading in these markets involves certain risks. If the portfolio managers apply a hedge at an inappropriate time or judge interest rate or equity market trends incorrectly, futures and options strategies may lower a fund’s return. A fund could suffer losses if it is unable to close out its position because of an illiquid secondary market. Futures contracts may be closed out only on an exchange that provides a secondary market for these contracts, and there is no assurance that a liquid secondary market will exist for any particular futures contract at any particular time. Consequently, it may not be possible to close a futures position when the portfolio managers consider it appropriate or desirable to do so. In the event of adverse price movements, a fund would be required to continue making daily cash payments to maintain its required margin. If the fund had insufficient cash, it might have to sell portfolio securities to meet daily margin requirements at a time when the portfolio managers would not otherwise elect to do so. In addition, a fund may be required to deliver or take delivery of instruments underlying futures contracts it holds. The portfolio managers will seek to minimize these risks by limiting the futures contracts entered into on behalf of the funds to those traded on national futures exchanges and for which there appears to be a liquid secondary market. A fund could suffer losses if the prices of its futures and options positions were poorly correlated with its other investments, or if securities underlying futures contracts purchased by a fund had different maturities than those of the portfolio securities being hedged. Such imperfect correlation may give rise to circumstances in which a fund loses money on a futures contract at the same time that it experiences a decline in the value of its hedged portfolio securities. A fund also could lose margin payments it has deposited with a margin broker if, for example, the broker became bankrupt. Most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day’s settlement price at the end of the trading session. Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond the limit. However, the daily limit governs only price movement during a particular trading day and, therefore, does not limit potential losses. In addition, the daily limit may prevent liquidation of unfavorable positions. Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and subjecting some futures traders to substantial losses. -15- Options on Futures By purchasing an option on a futures contract, a fund obtains the right, but not the obligation, to sell the futures contract (a put option) or to buy the contract (a call option) at a fixed strike price. A fund can terminate its position in a put option by allowing it to expire or by exercising the option. If the option is exercised, the fund completes the sale of the underlying security at the strike price. Purchasing an option on a futures contract does not require a fund to make margin payments unless the option is exercised. Although they do not currently intend to do so, the funds may write (or sell) call options that obligate them to sell (or deliver) the option’s underlying instrument upon exercise of the option. While the receipt of option premiums would mitigate the effects of price declines, the funds would give up some ability to participate in a price increase on the underlying security. If a fund were to engage in options transactions, it would own the futures contract at the time a call was written and would keep the contract open until the obligation to deliver it pursuant to the call expired. Restrictions on the Use of Futures Contracts and Options Each fund may enter into futures contracts, options or options on futures contracts as permitted under the Commodity Futures Trading Commission rules. The funds have claimed exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act and, therefore, are not subject to registration or regulation as commodity pool operators under that Act. To the extent required by law, each fund will segregate cash or securities on its records in an amount sufficient to cover its obligations under the futures contracts and options. Inflation-linked Securities Strategic Inflation Opportunities may purchase inflation-linked securities issued by the U.S. Treasury, U.S. government agencies and instrumentalities other than the U.S. Treasury, and entities other than the U.S. Treasury or U.S. government agencies and instrumentalities. Inflation-linked securities are designed to offer a return linked to inflation, thereby protecting future purchasing power of the money invested in them. However, inflation-linked securities provide this protected return only if held to maturity. In addition, inflation-linked securities may not trade at par value. Real interest rates (the market rate of interest less the anticipated rate of inflation) change over time as a result of many factors, such as what investors are demanding as a true value for money. When real rates do change, inflation-linked securities prices will be more sensitive to these changes than conventional bonds, because these securities were sold originally based upon a real interest rate that is no longer prevailing. Should market expectations for real interest rates rise, the price of inflation-linked securities and the share price of a fund holding these securities will fall. Investors in the fund should be prepared to accept not only this share price volatility but also the possible adverse tax consequences it may cause. An investment in securities featuring inflation-adjusted principal and/or interest involves factors not associated with more traditional fixed-principal securities. Such factors include the possibility that the inflation index may be subject to significant changes, that changes in the index may or may not correlate to changes in interest rates generally or changes in other indices, or that the resulting interest may be greater or less than that payable on other securities of similar maturities. In the event of sustained deflation, it is possible that the amount of semiannual interest payments, the inflation-adjusted principal of the security or the value of the stripped components will decrease. If any of these possibilities are realized, a fund’s net asset value could be negatively affected. Inflation-linked Treasury Securities Inflation-linked U.S. Treasury securities are U.S. Treasury securities with a final value and interest payment stream linked to the inflation rate. Inflation-linked U.S. Treasury securities may be issued in either note or bond form. Inflation-linked U.S. Treasury notes have maturities of at least one year, but not more than 10 years. Inflation-linked U.S. Treasury bonds have maturities of more than 10 years. Inflation-linked U.S. Treasury securities may be attractive to investors seeking an investment backed by the full faith and credit of the U.S. government that provides a return in excess of the rate of inflation. These securities were first sold in the U.S. market in January 1997. Inflation-linked U.S. Treasury securities are auctioned and issued on a quarterly basis. -16- Structure and Inflation Index – The principal value of inflation-linked U.S. Treasury securities will be adjusted to reflect changes in the level of inflation. The index for measuring the inflation rate for inflation-linked U.S. Treasury securities is the non-seasonally adjusted U.S. City Average All Items Consumer Price Index for All Urban Consumers (Consumer Price Index) published monthly by the U.S. Department of Labor’s Bureau of Labor Statistics. Semiannual coupon interest payments are made at a fixed percentage of the inflation-linked principal value. The coupon rate for the semiannual interest rate of each issuance of inflation-linked U.S. Treasury securities is determined at the time the securities are sold to the public (i.e., by competitive bids in the auction). The coupon rate will likely reflect real yields available in the U.S. Treasury market; real yields are the prevailing yields on U.S. Treasury securities with similar maturities, less then-prevailing inflation expectations. While a reduction in inflation will cause a reduction in the interest payment made on the securities, the repayment of principal at the maturity of the security is guaranteed by the U.S. Treasury to be no less than the original face or par amount of the security at the time of issuance. Indexing Methodology - The principal value of inflation-linked U.S. Treasury securities will be indexed, or adjusted, to account for changes in the Consumer Price Index. Semiannual coupon interest payment amounts will be determined by multiplying the inflation-linked principal amount by one-half the stated rate of interest on each interest payment date. Taxation - The taxation of inflation-linked U.S. Treasury securities is similar to the taxation of conventional bonds. Both interest payments and the difference between original principal and the inflation-adjusted principal will be treated as interest income subject to taxation. Interest payments are taxable when received or accrued. The inflation adjustment to the principal is subject to tax in the year the adjustment is made, not at maturity of the security when the cash from the repayment of principal is received. If an upward adjustment has been made (which typically should happen), investors in non-tax-deferred accounts will pay taxes on this amount currently. Decreases in the indexed principal can be deducted only from current or previous interest payments reported as income. Inflation-linked U.S. Treasury securities therefore have a potential cash flow mismatch to an investor, because investors must pay taxes on the inflation-adjusted principal before the repayment of principal is received. It is possible that, particularly for high income tax bracket investors, inflation-linked U.S. Treasury securities would not generate enough income in a given year to cover the tax liability they could create. This is similar to the current tax treatment for zero-coupon bonds and other discount securities. If inflation-linked U.S. Treasury securities are sold prior to maturity, capital losses or gains are realized in the same manner as traditional bonds. Investors in a fund will receive dividends that represent both the interest payments and the principal adjustments of the inflation-linked securities held in the fund’s portfolio. An investment in a fund may, therefore, be a means to avoid the cash flow mismatch associated with a direct investment in inflation-linked securities. For more information about taxes and their effect on you as an investor in the funds, see Taxes, page 68. U.S. Government Agencies A number of U.S. government agencies and instrumentalities other than the U.S. Treasury may issue inflation-linked securities. Some U.S. government agencies have issued inflation-linked securities whose design mirrors that of the inflation-linked U.S. Treasury securities described above. Other Entities Entities other than the U.S. Treasury or U.S. government agencies and instrumentalities may issue inflation-linked securities. While some entities have issued inflation-linked securities whose design mirrors that of the inflation-linked U.S. Treasury securities described above, others utilize different structures. For example, the principal value of these securities may be adjusted with reference to the Consumer Price Index, but the semiannual coupon interest payments are made at a fixed percentage of the original issue principal. Alternatively, the principal value may remain fixed, but the coupon interest payments may be adjusted with reference to the Consumer Price Index. Inverse Floaters Strategic Inflation Opportunities may hold inverse floaters. An inverse floater is a type of derivative security that bears an interest rate that moves inversely to market interest rates. As market interest rates rise, the interest rate on inverse floaters goes down, and vice versa. Generally, this is accomplished by expressing the interest rate on the -17- inverse floater as an above-market fixed rate of interest, reduced by an amount determined by reference to a market-based or bond-specific floating interest rate (as well as by any fees associated with administering the inverse floater program). Inverse floaters may be issued in conjunction with an equal amount of Dutch Auction floating-rate bonds (floaters), or a market-based index may be used to set the interest rate on these securities. A Dutch Auction is an auction system in which the price of the security is gradually lowered until it meets a responsive bid and is sold. Floaters and inverse floaters may be brought to market by (1) a broker-dealer who purchases fixed-rate bonds and places them in a trust, or (2) an issuer seeking to reduce interest expenses by using a floater/inverse floater structure in lieu of fixed-rate bonds. In the case of a broker-dealer structured offering (where underlying fixed-rate bonds have been placed in a trust), distributions from the underlying bonds are allocated to floater and inverse floater holders in the following manner: (i) Floater holders receive interest based on rates set at a six-month interval or at a Dutch Auction, which is typically held every 28 to 35 days. Current and prospective floater holders bid the minimum interest rate that they are willing to accept on the floaters, and the interest rate is set just high enough to ensure that all of the floaters are sold. (ii) Inverse floater holders receive all of the interest that remains, if any, on the underlying bonds after floater interest and auction fees are paid. The interest rates on inverse floaters may be significantly reduced, even to zero, if interest rates rise. Procedures for determining the interest payment on floaters and inverse floaters brought to market directly by the issuer are comparable, although the interest paid on the inverse floaters is based on a presumed coupon rate that would have been required to bring fixed-rate bonds to market at the time the floaters and inverse floaters were issued. Where inverse floaters are issued in conjunction with floaters, inverse floater holders may be given the right to acquire the underlying security (or to create a fixed-rate bond) by calling an equal amount of corresponding floaters. The underlying security may then be held or sold. However, typically, there are time constraints and other limitations associated with any right to combine interests and claim the underlying security. Floater holders subject to a Dutch Auction procedure generally do not have the right to put back their interests to the issuer or to a third party. If a Dutch Auction fails, the floater holder may be required to hold its position until the underlying bond matures, during which time interest on the floater is capped at a predetermined rate. The secondary market for floaters and inverse floaters may be limited. The market value of inverse floaters tends to be significantly more volatile than fixed-rate bonds. Initial Public Offerings The funds may invest in initial public offerings (IPOs) of common stock or other equity securities issued by a company. The purchase of securities in an IPO may involve higher transaction costs than those associated with the purchase of securities already traded on exchanges or other established markets. In addition to the risks associated with equity securities generally, IPO securities may be subject to additional risk due to factors such as the absence of a prior public market, unseasoned trading and speculation, a potentially small number of securities available for trading, limited information about the issuer and other factors. These factors may cause IPO shares to be volatile in price. While a fund may hold IPO securities for a period of time, it may sell them in the aftermarket soon after the purchase, which could increase portfolio turnover and lead to increased expenses such as commissions and transaction costs. Investments in IPOs could have a magnified impact (either positive or negative) on performance if a fund’s assets are relatively small.The impact of IPOs on a fund’s performance may tend to diminish as assets grow. Investments in Issuers with Limited Operating Histories The funds may invest a portion of their assets in the equity securities of issuers with limited operating histories. The managers consider an issuer to have a limited operating history if that issuer has a record of less than three years of continuous operation. The managers will consider periods of capital formation, incubation, consolidations, and research and development in determining whether a particular issuer has a record of three years of continuous operation. -18- Investments in securities of issuers with limited operating histories may involve greater risks than investments in securities of more mature issuers. By their nature, such issuers present limited operating histories and financial information upon which the managers may base their investment decision on behalf of the funds. In addition, financial and other information regarding such issuers, when available, may be incomplete or inaccurate. For purposes of this limitation, “issuers” refers to operating companies that issue securities for the purposes of issuing debt or raising capital as a means of financing their ongoing operations. It does not, however, refer to entities, corporate or otherwise, that are created for the express purpose of securitizing obligations or income streams. For example, a fund’s investments in a trust created for the purpose of pooling mortgage obligations or other financial assets would not be subject to the limitation. Loans of Portfolio Securities In order to realize additional income, a fund may lend its portfolio securities. Such loans may not exceed one-third of the fund’s total assets valued at market, however, this limitation does not apply to purchases of debt securities in accordance with the fund’s investment objectives, policies and limitations, or to repurchase agreements with respect to portfolio securities. Cash received from the borrower as collateral through loan transactions may be invested in other eligible securities.Investing this cash subjects that investment to market appreciation or depreciation. If a borrower defaults on a securities loan because of insolvency or other reasons, the lending fund could experience delays or costs in recovering the securities it loaned; if the value of the loaned securities increased over the value of the collateral, the fund could suffer a loss. To minimize the risk of default on securities loans, the advisor adheres to guidelines prescribed by the Board of Directors governing lending of securities. These guidelines strictly govern: • the type and amount of collateral that must be received by the fund; • the circumstances under which additions to that collateral must be made by borrowers; • the return to be received by the fund on the loaned securities; • the limitations on the percentage of fund assets on loan; and • the credit standards applied in evaluating potential borrowers of portfolio securities. In addition, the guidelines require that the fund have the option to terminate any loan of a portfolio security at any time and set requirements for recovery of securities from borrowers. Mortgage-Related Securities To the extent permitted by its investment objective, Strategic Inflation Opportunities may invest in mortgage-related securities. Background A mortgage-backed security represents an ownership interest in a pool of mortgage loans. The loans are made by financial institutions to finance home and other real estate purchases. As the loans are repaid, investors receive payments of both interest and principal. Like fixed-income securities such as U.S. Treasury bonds, mortgage-backed securities pay a stated rate of interest during the life of the security. However, unlike a bond, which returns principal to the investor in one lump sum at maturity, mortgage-backed securities return principal to the investor in increments during the life of the security. Because the timing and speed of principal repayments vary, the cash flow on mortgage-backed securities is irregular. If mortgage holders sell their homes, refinance their loans, prepay their mortgages or default on their loans, the principal is distributed pro rata to investors. As with other fixed-income securities, the prices of mortgage-backed securities fluctuate in response to changing interest rates; when interest rates fall, the prices of mortgage-backed securities rise, and vice versa. Changing interest rates have additional significance for mortgage-backed securities investors, however, because they influence prepayment rates (the rates at which mortgage holders prepay their mortgages), which in turn affect the yields on mortgage-backed securities. When interest rates decline, prepayment rates generally increase. Mortgage holders take advantage of the opportunity to refinance their mortgages at lower rates with lower monthly payments. When interest rates rise, mortgage holders are less inclined to refinance their mortgages. The effect of prepayment activity on yield depends on whether the mortgage-backed security was purchased at a premium or at a discount. -19- A fund may receive principal sooner than it expected because of accelerated prepayments. Under these circumstances, the fund might have to reinvest returned principal at rates lower than it would have earned if principal payments were made on schedule. Conversely, a mortgage-backed security may exceed its anticipated life if prepayment rates decelerate unexpectedly. Under these circumstances, a fund might miss an opportunity to earn interest at higher prevailing rates. GNMA Certificates The Government National Mortgage Association (GNMA) is a wholly owned corporate instrumentality of the United States within the Department of Housing and Urban Development. The National Housing Act of 1934 (Housing Act), as amended, authorizes GNMA to guarantee the timely payment of interest and repayment of principal on certificates that are backed by a pool of mortgage loans insured by the Federal Housing Administration under the Housing Act, or by Title V of the Housing Act of 1949 (FHA Loans), or guaranteed by the Veterans’ Affairs under the Servicemen’s Readjustment Act of 1944 (VA Loans), as amended, or by pools of other eligible mortgage loans. The Housing Act provides that the full faith and credit of the U.S. government is pledged to the payment of all amounts that may be required to be paid under any guarantee. GNMA has unlimited authority to borrow from the U.S. Treasury in order to meet its obligations under this guarantee. GNMA certificates represent a pro rata interest in one or more pools of the following types of mortgage loans: (a) fixed-rate level payment mortgage loans; (b) fixed-rate graduated payment mortgage loans (GPMs); (c) fixed-rate growing equity mortgage loans (GEMs); (d) fixed-rate mortgage loans secured by manufactured (mobile) homes (MHs); (e) mortgage loans on multifamily residential properties under construction (CLCs); (f) mortgage loans on completed multifamily projects (PLCs); (g) fixed-rate mortgage loans that use escrowed funds to reduce the borrower’s monthly payments during the early years of the mortgage loans (buydown mortgage loans); and (h) mortgage loans that provide for payment adjustments based on periodic changes in interest rates or in other payment terms of the mortgage loans. Recent Events Regarding Fannie Mae and Freddie Mac Since September 2008, Fannie Mae and Freddie Mac have operated under a conservatorship administered by the Federal Housing Finance Agency (FHFA). At the end of 2008, the U.S. Treasury also announced three programs to provide financing to Fannie Mae and Freddie Mac. First, the U.S. Treasury entered into senior preferred stock purchase agreements with Fannie Mae and Freddie Mac. Under the terms of the agreements (as amended), the Treasury has committed funding to each entity up to $200 billion plus the cumulative amount of Fannie Mae or Freddie Mac’s net worth deficit as of the end of any calendar quarter in 2010, 2011 and 2012, less any positive net worth as of December 31, 2012.Second, the U.S. Treasury established a secured lending facility providing Fannie Mae and Freddie Mac access to short-term loans from the U.S. Treasury. This credit facility was terminated on December 31, 2009. Third, the U.S. Treasury initiated a mortgage-backed securities (MBS) purchase program under which the U.S. Treasury had authority to purchase Fannie Mae and Freddie Mac MBS in the open market. This program expired on December 31, 2009. Also in late 2008, the Federal Reserve announced a program under which it would, among other things, purchase direct obligations of Fannie Mae and Freddie Mac and purchase MBS guaranteed by Fannie Mae and Freddie Mac. This program is set to expire on March 31, 2010 and could affect pricing and liquidity in the sector. More recently, new accounting standards will require consolidation of some of Fannie Mae’s and Freddie Mac’s off-balance-sheet liabilities and, therefore, could impact agency debt valuation. Finally, in 2010, anticipated Congressional action to address structural change in Fannie Mae and Freddie Mac may have an impact on the value of their outstanding debt. Fannie Mae Certificates The Federal National Mortgage Association (FNMA or Fannie Mae) is a federally chartered and privately owned corporation established under the Federal National Mortgage Association Charter Act. Fannie Mae was originally established in 1938 as a U.S. government agency designed to provide supplemental liquidity to the mortgage market and was reorganized as a stockholder-owned and privately managed corporation by legislation enacted in 1968. Fannie Mae acquires capital from investors who would not ordinarily invest in mortgage loans directly and thereby expands the total amount of funds available for housing. This money is used to buy home mortgage loans from local lenders, replenishing the supply of capital available for mortgage lending. -20- Fannie Mae certificates represent a pro rata interest in one or more pools of FHA Loans, VA Loans, or, most commonly, conventional mortgage loans (i.e., mortgage loans that are not insured or guaranteed by a government agency) of the following types: (a) fixed-rate level payment mortgage loans; (b) fixed-rate growing equity mortgage loans; (c) fixed-rate graduated payment mortgage loans; (d) adjustable-rate mortgage loans; and (e) fixed-rate mortgage loans secured by multifamily projects. Fannie Mae certificates entitle the registered holder to receive amounts representing a pro rata interest in scheduled principal and interest payments (at the certificate’s pass-through rate, which is net of any servicing and guarantee fees on the underlying mortgage loans), any principal prepayments, and a proportionate interest in the full principal amount of any foreclosed or otherwise liquidated mortgage loan. The full and timely payment of interest and repayment of principal on each Fannie Mae certificate is guaranteed by Fannie Mae; this guarantee is not backed by the full faith and credit of the U.S. government. Freddie Mac Certificates The Federal Home Loan Mortgage Corporation (FHLMC or Freddie Mac) is a corporate instrumentality of the United States created pursuant to the Emergency Home Finance Act of 1970 (FHLMC Act), as amended. Freddie Mac was established primarily for the purpose of increasing the availability of mortgage credit. Its principal activity consists of purchasing first-lien conventional residential mortgage loans (and participation interests in such mortgage loans) and reselling these loans in the form of mortgage-backed securities, primarily Freddie Mac certificates. Freddie Mac certificates represent a pro rata interest in a group of mortgage loans (a Freddie Mac certificate group) purchased by Freddie Mac. The mortgage loans underlying Freddie Mac certificates consist of fixed- or adjustable-rate mortgage loans with original terms to maturity of between 10 and 30 years, substantially all of which are secured by first-liens on one- to four-family residential properties or multifamily projects. Each mortgage loan must meet standards set forth in the FHLMC Act. A Freddie Mac certificate group may include whole loans, participation interests in whole loans, undivided interests in whole loans, and participations composing another Freddie Mac certificate group. Freddie Mac guarantees to each registered holder of a Freddie Mac certificate the timely payment of interest at the rate provided for by the certificate. Freddie Mac also guarantees ultimate collection of all principal on the related mortgage loans, without any offset or deduction, but generally does not guarantee the timely repayment of principal. Freddie Mac may remit principal at any time after default on an underlying mortgage loan, but no later than 30 days following (a) foreclosure sale, (b) payment of a claim by any mortgage insurer, or (c) the expiration of any right of redemption, whichever occurs later, and in any event no later than one year after demand has been made upon the mortgager for accelerated payment of principal. Obligations guaranteed by Freddie Mac are not backed by the full faith and credit pledge of the U.S. government. Collateralized Mortgage Obligations (CMOs) A CMO is a multiclass bond backed by a pool of mortgage pass-through certificates or mortgage loans. CMOs may be collateralized by (a) GNMA, Fannie Mae or Freddie Mac pass-through certificates; (b) unsecured mortgage loans insured by the Federal Housing Administration or guaranteed by the Department of Veterans’ Affairs; (c) unsecuritized conventional mortgages; or (d) any combination thereof. In structuring a CMO, an issuer distributes cash flow from the underlying collateral over a series of classes called tranches. Each CMO is a set of two or more tranches, with average lives and cash flow patterns designed to meet specific investment objectives. The average life expectancies of the different tranches in a four-part deal, for example, might be two, five, seven and 20 years. As payments on the underlying mortgage loans are collected, the CMO issuer pays the coupon rate of interest to the bondholders in each tranche. At the outset, scheduled and unscheduled principal payments go to investors in the first tranches. Investors in later tranches do not begin receiving principal payments until the prior tranches are paid off. This basic type of CMO is known as a sequential pay or plain vanilla CMO. Some CMOs are structured so that the prepayment or market risks are transferred from one tranche to another. Prepayment stability is improved in some tranches if other tranches absorb more prepayment variability. -21- The final tranche of a CMO often takes the form of a Z-bond, also known as an accrual bond or accretion bond. Holders of these securities receive no cash until the earlier tranches are paid in full. During the period that the other tranches are outstanding, periodic interest payments are added to the initial face amount of the Z-bond but are not paid to investors. When the prior tranches are retired, the Z-bond receives coupon payments on its higher principal balance plus any principal prepayments from the underlying mortgage loans. The existence of a Z-bond tranche helps stabilize cash flow patterns in the other tranches. In a changing interest rate environment, however, the value of the Z-bond tends to be more volatile. As CMOs have evolved, some classes of CMO bonds have become more prevalent. The planned amortization class (PAC) and targeted amortization class (TAC), for example, were designed to reduce prepayment risk by establishing a sinking-fund structure. PAC and TAC bonds assure to varying degrees that investors will receive payments over a predetermined period under various prepayment scenarios. Although PAC and TAC bonds are similar, PAC bonds are better able to provide stable cash flows under various prepayment scenarios than TAC bonds because of the order in which these tranches are paid. The existence of a PAC or TAC tranche can create higher levels of risk for other tranches in the CMO because the stability of the PAC or TAC tranche is achieved by creating at least one other tranche — known as a companion bond, support or non-PAC bond — that absorbs the variability of principal cash flows. Because companion bonds have a high degree of average life variability, they generally pay a higher yield. A TAC bond can have some of the prepayment variability of a companion bond if there is also a PAC bond in the CMO issue. Floating-rate CMO tranches (floaters) pay a variable rate of interest that is usually tied to the London Interbank Offered Rate (LIBOR). Institutional investors with short-term liabilities, such as commercial banks, often find floating-rate CMOs attractive investments. Super floaters (which float a certain percentage above LIBOR) and inverse floaters (which float inversely to LIBOR) are variations on the floater structure that have highly variable cash flows. Commercial Mortgage-Backed Securities (CMBS) CMBS are securities created from a pool of commercial mortgage loans, such as loans for hotels, shopping centers, office buildings, apartment buildings, and the like. Interest and principal payments from these loans are passed on to the investor according to a particular schedule of payments. They may be issued by U.S. government agencies or by private issuers. The credit quality of CMBS depends primarily on the quality of the underlying loans and on the structure of the particular deal. Generally, deals are structured with senior and subordinate classes. Multiple classes may permit the issuance of securities with payment terms, interest rates, or other characteristics differing both from those of each other and those of the underlying assets. Examples include classes having characteristics such as floating interest rates or scheduled amortization of principal. Rating agencies rate the individual classes of the deal based on the degree of seniority or subordination of a particular class and other factors. The value of these securities may change because of actual or perceived changes in the creditworthiness of individual borrowers, their tenants, the servicing agents, or the general state of commercial real estate and other factors. CMBS may be partially stripped so that each investor class receives some interest and some principal. When securities are completely stripped, however, all of the interest is distributed to holders of one type of security, known as an interest-only security (IO), and all of the principal is distributed to holders of another type of security known as a principal-only security (PO). The funds are permitted to invest in IO classes of CMBS. As interest rates rise and fall, the value of IOs tends to move in the same direction as interest rates. The cash flows and yields on IO classes are extremely sensitive to the rate of principal payments (including prepayments) on the related underlying mortgage assets. In the cases of IOs, prepayments affect the amount of cash flows provided to the investor. If the underlying mortgage assets experience greater than anticipated prepayments of principal, an investor may fail to fully recoup its initial investment in an IO class of a stripped mortgage-backed security, even if the IO class is rated AAA or Aaa or is derived from a full faith and credit obligation. However, because commercial mortgages are often locked out from prepayment, or have high prepayment penalties or a defeasance mechanism, the prepayment risk associated with a CMBS IO class is generally less than that of a residential IO. Adjustable Rate Mortgage Securities Adjustable rate mortgage securities (ARMs) have interest rates that reset at periodic intervals.Acquiring ARMs permits a fund to participate in increases in prevailing current interest rates through periodic adjustments in the coupons of mortgages underlying the pool on which ARMs are based.In addition, when prepayments of principal are made on the underlying mortgages during periods of rising interest rates, a fund can reinvest the proceeds of such prepayments at rates higher than those at which they were previously invested.Mortgages underlying most -22- ARMs, however, have limits on the allowable annual or lifetime increases that can be made in the interest rate that the mortgagor pays.Therefore, if current interest rates rise above such limits over the period of the limitation, a fund holding an ARM does not benefit from further increases in interest rates.Moreover, when interest rates are in excess of coupon rates (i.e., the rates being paid by mortgagors) of the mortgages, ARMs behave more like fixed income securities and less like adjustable rate securities and are subject to the risks associated with fixed income securities. In addition, during periods of rising interest rates, increases in the coupon rate of adjustable rate mortgages generally lag current market interest rates slightly, thereby creating the potential for capital depreciation on such securities. Other Investment Companies Each of the funds may invest in other investment companies, such as closed-end investment companies, unit investment trusts, exchange traded funds (ETFs) and other open-end investment companies, provided that the investment is consistent with the fund’s investment policies and restrictions. Under the Investment Company Act, a fund’s investment in such securities, subject to certain exceptions, currently is limited to • 3% of the total voting stock of any one investment company; • 5% of the fund’s total assets with respect to any one investment company; and • 10% of the fund’s total assets in the aggregate. A fund’s investments in other investment companies may include money market funds managed by the advisor.Investments in money market funds are not subject to the percentage limitations set forth above. Such purchases will be made in the open market where no commission or profit to a sponsor or dealer results from the purchase other than the customary brokers’ commissions. As a shareholder of another investment company, a fund would bear, along with other shareholders, its pro rata portion of the other investment company’s expenses, including advisory fees. These expenses would be in addition to the management fee that each fund bears directly in connection with its own operations. ETFs, such as Standard & Poor’s Depositary Receipts (SPDRs) and the Barclays Aggregate Bond ETF, are a type of fund bought and sold on a securities exchange. An ETF trades like common stock and usually represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile and the market price for the ETF may be higher than or lower than the ETF’s net asset value. Additionally, ETFs have management fees, which increase their cost. Repurchase Agreements Each fund may invest in repurchase agreements when they present an attractive short-term return on cash that is not otherwise committed to the purchase of securities pursuant to the investment policies of that fund. A repurchase agreement occurs when, at the time the fund purchases an interest-bearing obligation, the seller (a bank or a broker-dealer registered under the Securities Exchange Act of 1934) agrees to purchase it on a specified date in the future at an agreed-upon price. The repurchase price reflects an agreed-upon interest rate during the time the fund’s money is invested in the security. Because the security purchased constitutes collateral for the repurchase obligation, a repurchase agreement can be considered a loan collateralized by the security purchased. The fund’s risk is the seller’s ability to pay the agreed-upon repurchase price on the repurchase date. If the seller defaults, the fund may incur costs in disposing of the collateral, which would reduce the amount realized thereon. If the seller seeks relief under the bankruptcy laws, the disposition of the collateral may be delayed or limited. To the extent the value of the security decreases, the fund could experience a loss. The funds will limit repurchase agreement transactions to securities issued by the U.S. government and its agencies and instrumentalities, and will enter into such transactions with those banks and securities dealers who are deemed creditworthy by the funds’ advisor. Repurchase agreements maturing in more than seven days would count toward a fund’s 15% limit on illiquid securities. -23- Restricted and Illiquid Securities The funds may, from time to time, purchase restricted or illiquid securities, including Rule 144A securities, when they present attractive investment opportunities that otherwise meet the funds’ criteria for selection. Rule 144A securities are securities that are privately placed with and traded among qualified institutional investors rather than the general public. Although Rule 144A securities are considered restricted securities, they are not necessarily illiquid. With respect to securities eligible for resale under Rule 144A, the staff of the SEC has taken the position that the liquidity of such securities in the portfolio of a fund offering redeemable securities is a question of fact for the Board of Directors to determine. Such determination is to be based upon a consideration of the readily available trading markets and the review of any contractual restrictions. Accordingly, the Board of Directors is responsible for developing and establishing the guidelines and procedures for determining the liquidity of Rule 144A securities. As allowed by Rule 144A, the Board of Directors has delegated the day-to-day function of determining the liquidity of Rule 144A securities to the portfolio managers. The board retains the responsibility to monitor the implementation of the guidelines and procedures it has adopted. Because the secondary market for such securities is limited to certain qualified institutional investors, the liquidity of such securities may be limited accordingly and a fund may, from time to time, hold a Rule 144A or other security that is illiquid. In such an event, the portfolio managers will consider appropriate remedies to minimize the effect on such fund’s liquidity. Short Sales A security is sold short when a fund sells a security it does not own. To sell a security short, a fund must borrow the security from someone else to deliver it to the buyer. That fund then replaces the borrowed security by purchasing it at the market price at or before the time of replacement. Until it replaces the security, the fund repays the person that lent it the security for any interest or dividends that may have been paid or accrued during the period of the loan. Each fund, other than Long-Short Market Neutral, Disciplined Growth 130/30 and Equity Growth 130/30, may engage in short sales for cash management purposes only if, at the time of the short sale, the fund owns or has the right to acquire securities equivalent in kind and amount to the securities being sold short. The use of short sales is a primary investment strategy of Disciplined Growth 130/30, Equity Growth 130/30 and Long-Short Market Neutral.Each of these funds is required to maintain a segregated account of cash, cash equivalents or other appropriate liquid securities with its custodian in at least an amount equal to the current market value of the securities sold short until the fund replaces a borrowed security. In short sale transactions, a fund’s gain is limited to the price at which it sold the security short; its loss is limited only by the maximum price it must pay to acquire the security less the price at which the security was sold. In theory, losses from short sales may be unlimited. Until a security that is sold short is acquired by a fund, that fund must pay the lender any interest or dividends that may have been paid or accrued during the loan period. In order to borrow the security, a fund may be required to pay compensation to the lender for securities that are difficult to borrow due to demand or other factors. Short sales also cause a fund to incur brokerage fees and other transaction costs. Therefore, the amount of any gain a fund may receive from a short sale transaction is decreased and the amount of any loss increased by the amount of compensation to the lender, accrued interest or dividends and transaction costs a fund may be required to pay. There is no guarantee that a fund will be able to close out a short position at any particular time or at a particular price. During the time that a fund is short a security, it is subject to the risk that the lender of the security will terminate the loan at a time when the fund is unable to borrow the same security from another lender. If that occurs, the fund may be “bought in” at the price required to purchase the security needed to close out the short position, which may be a disadvantageous price. Short-Term Securities In order to meet anticipated redemptions, anticipated purchases of additional securities for a fund’s portfolio, or, in some cases, for temporary defensive purposes, the funds may invest a portion of their assets in money market and other short-term securities. -24- Examples of those securities include: • Securities issued or guaranteed by the U.S. government and its agencies and instrumentalities; • Commercial Paper; • Certificates of Deposit and Euro Dollar Certificates of Deposit; • Bankers’ Acceptances; • Short-term notes, bonds, debentures or other debt instruments; • Repurchase agreements; and • Money market funds. Swap Agreements Strategic Inflation Opportunities may invest in swap agreements, consistent with its investment objective and strategy. A fund may enter into a swap agreement in order to, for example, attempt to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets; protect against currency fluctuations; attempt to manage duration to protect against any increase in the price of securities the fund anticipates purchasing at a later date; or gain exposure to certain markets in the most economical way possible. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor. The gross returns to be exchanged or “swapped” between the parties are generally calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. Forms of swap agreements include, for example, interest rate swaps, under which fixed- or floating-rate interest payments on a specific principal amount are exchanged and total return swaps, under which one party agrees to pay the other the total return of a defined underlying asset (usually an index, stock, bond or defined portfolio of loans and mortgages) in exchange for fee payments, often a variable stream of cash flows based on LIBOR. The fund may enter into credit default swap agreements to hedge an existing position by purchasing or selling credit protection. Credit default swaps enable an investor to buy/sell protection against a credit event of a specific issuer. The seller of credit protection against a security or basket of securities receives an up-front or periodic payment to compensate against potential default event(s). The fund may enhance returns by selling protection or attempt to mitigate credit risk by buying protection. Market supply and demand factors may cause distortions between the cash securities market and the credit default swap market. Whether a fund’s use of swap agreements will be successful depends on the advisor’s ability to predict correctly whether certain types of investments are likely to produce greater returns than other investments. Interest rate swaps could result in losses if interest rate changes are not correctly anticipated by the fund. Total return swaps could result in losses if the reference index, security, or investments do not perform as anticipated by the fund. Credit default swaps could result in losses if the fund does not correctly evaluate the creditworthiness of the issuer on which the credit default swap is based. Because they are two-party contracts and because they may have terms of greater than seven days, swap agreements may be considered to be illiquid. Moreover, a fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The funds will enter into swap agreements only with counterparties that meet certain standards of creditworthiness. Certain restrictions imposed on the funds by the Internal Revenue Code may limit the funds’ ability to use swap agreements. The swaps market is an evolving market and is largely unregulated. It is possible that developments in the swaps market, including potential government regulation, could adversely affect a fund’s ability to terminate existing swap agreements or to realize amounts to be received under such agreements. -25- U.S. Government Securities Each fund may invest in U.S. government securities, including bills, notes and bonds issued by the U.S. Treasury and securities issued or guaranteed by agencies or instrumentalities of the U.S. government. Some U.S. government securities are supported by the direct full faith and credit of the U.S. government; others are supported by the right of the issuer to borrow from the U.S. Treasury; others, such as securities issued by the Federal National Mortgage Association, are supported by the discretionary authority of the U.S. government to purchase the agencies’obligations; and others are supported only by the credit of the issuing or guaranteeing instrumentality. There is no assurance that the U.S. government will provide financial support to an instrumentality it sponsors when it is not obligated by law to do so. When-Issued and Forward Commitment Agreements The funds may sometimes purchase new issues of securities on a when-issued or forward commitment basis in which the transaction price and yield are each fixed at the time the commitment is made, but payment and delivery occur at a future date. For example, a fund may sell a security and at the same time make a commitment to purchase the same or a comparable security at a future date and specified price. Conversely, a fund may purchase a security and at the same time make a commitment to sell the same or a comparable security at a future date and specified price. These types of transactions are executed simultaneously in what are known as dollar-rolls (buy/sell back transactions), cash and carry, or financing transactions. For example, a broker-dealer may seek to purchase a particular security that a fund owns. The fund will sell that security to the broker-dealer and simultaneously enter into a forward commitment agreement to buy it back at a future date. This type of transaction generates income for the fund if the dealer is willing to execute the transaction at a favorable price in order to acquire a specific security. When purchasing securities on a when-issued or forward commitment basis, a fund assumes the rights and risks of ownership, including the risks of price and yield fluctuations. Market rates of interest on debt securities at the time of delivery may be higher or lower than those contracted for on the when-issued security. Accordingly, the value of that security may decline prior to delivery, which could result in a loss to the fund. While the fund will make commitments to purchase or sell securities with the intention of actually receiving or delivering them, it may sell the securities before the settlement date if doing so is deemed advisable as a matter of investment strategy. In purchasing securities on a when-issued or forward commitment basis, a fund will establish and maintain until the settlement date a segregated account consisting of cash, cash equivalents or other appropriate liquid securities in an amount sufficient to meet the purchase price. To the extent a fund remains fully invested or almost fully invested at the same time it has purchased securities on a when-issued basis, there will be greater fluctuations in its net asset value than if it solely set aside cash to pay for when-issued securities. When the time comes to pay for the when-issued securities, the fund will meet its obligations with available cash, through the sale of securities, or, although it would not normally expect to do so, by selling the when-issued securities themselves (which may have a market value greater or less than the fund’s payment obligation). Selling securities to meet when-issued or forward commitment obligations may generate taxable capital gains or losses. Investment Policies Unless otherwise indicated, with the exception of the percentage limitations on borrowing, the policies described below apply at the time a fund enters into a transaction. Accordingly, any later increase or decrease beyond the specified limitation resulting from a change in a fund’s assets will not be considered in determining whether it has complied with its investment policies. Fundamental Investment Policies The funds’ fundamental investment policies are set forth below. These investment policies, a fund’s investment objective set forth in its prospectus, and a fund’s status as diversified may not be changed without approval of a majority of the outstanding votes of shareholders of a fund, as determined in accordance with the Investment Company Act. -26- Subject Policy Senior Securities A fund may not issue senior securities, except as permitted under the Investment Company Act. Borrowing A fund may not borrow money, except that a fund may borrow for temporary or emergency purposes (not for leveraging or investment) in an amount not exceeding 331⁄3% of the fund’s total assets (including the amount borrowed) less liabilities (other than borrowings). Lending A fund may not lend any security or make any other loan if, as a result, more than 331⁄3% of the fund’s total assets would be lent to other parties, except (i) through the purchase of debt securities in accordance with its investment objective, policies and limitations or (ii) by engaging in repurchase agreements with respect to portfolio securities. Real Estate A fund may not purchase or sell real estate unless acquired as a result of ownership of securities or other instruments. This policy shall not prevent a fund from investing in securities or other instruments backed by real estate or securities of companies that deal in real estate or are engaged in the real estate business. Concentration Disciplined Growth, Disciplined Growth 130/30, Equity Growth, Equity Growth 130/30, Income & Growth, International Core Equity, Long-Short Market Neutral, NT Equity Growth, NT Small Company, Small Company and Strategic Inflation Opportunities may not concentrate their investments in securities of issuers in a particular industry (other than securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities). The other funds may not deviate from their policies of concentrating investments in securities of issuers as follows: engaged in mining, fabricating, processing or dealing in gold or other precious metals, such as silver, platinum and palladium [Global Gold only]; or engaged in the utilities industry [Utilities only]. Underwriting A fund may not act as an underwriter of securities issued by others, except to the extent that the fund may be considered an underwriter within the meaning of the Securities Act of 1933 in the disposition of restricted securities. Commodities For all funds except Global Gold and Strategic Inflation Opportunities: A fund may not purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments provided this limitation shall not prohibit the fund from purchasing or selling options and futures contracts or investing in securities or other instruments backed by physical commodities. For Global Gold and Strategic Inflation Opportunities only: The fund may not purchase gold bullion, gold coins, or gold represented by certificates of ownership interest or gold futures contracts whose underlying commodity value would cause the fund’s aggregate investment in such commodities to exceed 10% of the fund’s net assets. Control A fund may not invest for purposes of exercising control over management. For purposes of the investment policies relating to lending and borrowing, the funds have received an exemptive order from the SEC regarding an interfund lending program. Under the terms of the exemptive order, the funds may borrow money from or lend money to other American Century Investments-advised funds that permit such transactions. All such transactions will be subject to the limits for borrowing and lending set forth above. The funds will borrow money through the program only when the costs are equal to or lower than the costs of short-term bank loans. Interfund loans and borrowings normally extend only overnight, but can have a maximum duration of seven days. The funds will lend through the program only when the returns are higher than those available from other short-term instruments (such as repurchase agreements). The funds may have to borrow from a bank at a higher interest rate if an interfund loan is called or not renewed. Any delay in repayment to a lending fund could result in a lost investment opportunity or additional borrowing costs. Long-Short Market Neutral does not currently participate in the interfund lending program. For purposes of the funds’ investment policy relating to borrowing, short positions held by the funds are not considered borrowings. -27- For purposes of the investment policy relating to concentration, Disciplined Growth, Disciplined Growth 130/30, Equity Growth, Equity Growth 130/30, Income and Growth, International Core Equity, Long-Short Market Neutral, NT Equity Growth, NT Small Company, Small Company and Strategic Inflation Opportunities shall not purchase any securities that would cause 25% or more of the value of the fund’s total assets at the time of purchase to be invested in the securities of one or more issuers conducting their principal business activities in the same industry, provided that (a) there is no limitation with respect to obligations issued or guaranteed by the U.S. government, any state, territory or possession of the United States, the District of Columbia or any of their authorities, agencies, instrumentalities or political subdivisions and repurchase agreements secured by such obligations; (b) wholly owned finance companies will be considered to be in the industries of their parents if their activities are primarily related to financing the activities of their parents; (c) utilities will be divided according to their services, for example, gas, gas transmission, electric and gas, electric, and telephone will each be considered a separate industry; and (d) personal credit and business credit businesses will be considered separate industries. Nonfundamental Investment Policies In addition, the funds are subject to the following investment policies that are not fundamental and may be changed by the Board of Directors. Subject Policy Leveraging A fund may not purchase additional investment securities at any time during which outstanding borrowings exceed 5% of the total assets of the fund. Liquidity A fund may not purchase any security or enter into a repurchase agreement if, as a result, more than 15% of its net assets would be invested in illiquid securities. Illiquid securities include repurchase agreements not entitling the holder to payment of principal and interest within seven days, and securities that are illiquid by virtue of legal or contractual restrictions on resale or the absence of a readily available market. Short Sales Except for Disciplined Growth 130/30, Equity Growth 130/30 and Long-Short Market Neutral, a fund may not sell securities short, unless it owns or has the right to obtain securities equivalent in kind and amount to the securities sold short, and provided that transactions in futures contracts and options are not deemed to constitute selling securities short. Margin A fund may not purchase securities on margin, except to obtain such short-term credits as are necessary for the clearance of transactions, and provided that margin payments in connection with futures contracts and options on futures contracts shall not constitute purchasing securities on margin. For purposes of the funds’ investment policy relating to leveraging, short positions held by the funds are not considered borrowings. The Investment Company Act imposes certain additional restrictions upon the funds’ ability to acquire securities issued by insurance companies, broker-dealers, underwriters or investment advisors, and upon transactions with affiliated persons as defined by the Act. It also defines and forbids the creation of cross and circular ownership. Neither the SEC nor any other agency of the federal or state government participates in or supervises the management of the funds or their investment practices or policies. Portfolio Turnover The portfolio turnover rate of each fund for its most recent fiscal year is included in the Fund Summary section of that fund’s prospectus. The portfolio turnover rate for each fund’s last five fiscal years (or a shorter period if the fund is less than five years old) is shown in the Financial Highlights tables in the prospectus. Variations in a fund’s portfolio turnover rate from year to year may be due to a fluctuating volume of shareholder purchase and redemption activity, varying market conditions, and/or changes in the managers’ investment outlook. Because they have not yet begun operation, this information is not yet available for Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities. -28- The portfolio managers consider the length of time a security has been held in determining whether to sell it. Under normal market conditions, the portfolio managers do not expect turnover rates to exceed 100% for Income & Growth and Utilities; 150% for Disciplined Growth, Equity Growth, the long positions in Disciplined Growth 130/30 and Equity Growth 130/30, Global Gold, International Core Equity and NT Equity Growth; 175% for Small Company and NT Small Company; and 200% for the long positions in Long-Short Market Neutral. When short positions in Disciplined Growth 130/30, Equity Growth 130/30 and Long-Short Market Neutral are considered, portfolio turnover may be significantly higher. The portfolio managers do not have a specific portfolio turnover target for Strategic Inflation Opportunities. While the managers, except for the managers of Strategic Inflation Opportunities, do take portfolio turnover rate into account in making investment decisions, the portfolio turnover rates in the past should not be considered as representative of the rates that will be attained in the future, as the rate for any individual fund may vary from the rates indicated above.In addition to portfolio turnover, the portfolio managers consider a number of other factors in the course of making a determination of whether to sell a particular security. The managers may sell a portfolio security if they believe that the security is not fulfilling its purpose, because, among other things, there is another security with more attractive risk characteristics, because it has reached its optimum potential, because of a change in the circumstances of a particular company or industry or general economic conditions, or because of some combination of such reasons. For Strategic Inflation Opportunities, the portfolio managers intend to purchase a given security whenever they believe it will contribute to the stated objective of a particular fund. In order to achieve each fund’s investment objective, the managers may sell a given security regardless of the length of time it has been held in the portfolio, and regardless of the gain or loss realized on the sale. The managers may sell a portfolio security if they believe that the security is not fulfilling its purpose because, among other things, it did not live up to the managers’ expectations, because it may be replaced with another security holding greater promise, because it has reached its optimum potential, because of a change in the circumstances of a particular issuer or industry or in general economic conditions, or because of some combination of such reasons. Because investment decisions are based on a particular security’s anticipated contribution to a fund’s investment objective, the managers believe that the rate of portfolio turnover is irrelevant when they determine that a change is required to achieve the fund’s investment objective. As a result, a fund’s annual portfolio turnover rate cannot be anticipated and may be higher than that of other mutual funds with similar investment objectives. High turnover would generate correspondingly greater brokerage commissions, which is a cost the funds pay directly. Portfolio turnover also may affect the character of capital gains realized and distributed by the funds, if any, because short-term capital gains are taxable as ordinary income. Management The individuals listed below serve as directors or officers of the funds. Each director serves until his or her successor is duly elected and qualified or until he or she retires. Effective March 2004, mandatory retirement age for independent directors is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent directors. Those listed as interested directors are “interested” primarily by virtue of their engagement as directors and/or officers of, or ownership interest in,American Century Companies, Inc. (ACC) or its wholly owned, direct or indirect, subsidiaries, including the funds’ investment advisor, American Century Investment Management, Inc. (ACIM or the advisor); the funds’ principal underwriter, American Century Investment Services, Inc. (ACIS); and the funds’ transfer agent, American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, ACIS and ACS. The directors serve in this capacity for eight registered investment companies in the American Century Investments family of funds. All persons named as officers of the funds also serve in similar capacities for the other 14 registered investment companies in the American Century Investments family of funds advised by ACIM or American Century Global Investment Management, Inc. (ACGIM), a wholly owned subsidiary of ACIM, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. -29- Interested Director Jonathan S. Thomas, 4500 Main Street, Kansas City, MO 64111 Year of Birth: 1963 Position(s) Held with Funds: Director (since 2007) and President (since 2007) Principal Occupation(s) During Past 5 Years: President and Chief Executive Officer, ACC (March 2007 to present);Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: President, Chief Executive Officer and Director, ACS; Executive Vice President, ACIM and ACGIM; Director, ACIM, ACGIM, ACIS and other ACC subsidiaries. Managing Director, Morgan Stanley (March 2000 to November 2005) Number of Portfolios in Fund Complex Overseen by Director: 103 Other Directorships Held by Director: None Independent Directors John Freidenrich, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1937 Position(s) Held with Funds: Director (since 2005) Principal Occupation(s) During Past 5 Years: Member and Manager, Regis Management Company, LLC (money management firm)(April 2004 to present); Partner and Founder, Bay Partners (venture capital firm)(1976 to 2006) Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: None Ronald J. Gilson, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1946 Position(s) Held with Funds: Director (since 1995) and Chairman of the Board (since 2005) Principal Occupation(s) During Past 5 Years: Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: None Frederick L. A. Grauer, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1946 Position(s) Held with Funds: Director (since 2008) Principal Occupation(s) During Past 5 Years: Senior Advisor, Barclays Global Investors (asset manager) (2003 to present) Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: None Peter F. Pervere, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1947 Position(s) Held with Funds: Director (since 2007) Principal Occupation(s) During Past 5 Years: Retired, formerly Vice President and Chief Financial Officer, Commerce One, Inc. (software and services provider) Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: None Myron S. Scholes, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1941 Position(s) Held with Funds: Director (since 1980) Principal Occupation(s) During Past 5 Years: Chairman, Platinum Grove Asset Management, L.P. (asset manager)(1999 to present); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: Dimensional Fund Advisors (investment advisor) -30- John B. Shoven, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1947 Position(s) Held with Funds: Director (since 2002) Principal Occupation(s) During Past 5 Years: Professor of Economics, Stanford University (1973 to present) Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: Cadence Design Systems; Exponent Jeanne D. Wohlers, 1665 Charleston Road, Mountain View, CA 94043 Year of Birth: 1945 Position(s) Held with Funds: Director (since 1984) Principal Occupation(s) During Past 5 Years: Retired Number of Portfolios in Fund Complex Overseen by Director: 40 Other Directorships Held by Director: None Officers Barry Fink, 4500 Main Street, Kansas City, MO 64111 Year of Birth: 1955 Position(s) Held with Funds: Executive Vice President (since 2007) Principal Occupation(s) During Past 5 Years: Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Director, ACC, ACS, ACIS and other ACC subsidiaries Maryanne Roepke, 4500 Main Street, Kansas City, MO 64111 Year of Birth: 1956 Position(s) Held with Funds: Chief Compliance Officer (since 2006) and Senior Vice President (since 2000) Principal Occupation(s) During Past 5 Years: Chief Compliance Officer, ACIM, ACGIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century Investments funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington, 4500 Main Street, Kansas City, MO 64111 Year of Birth: 1957 Position(s) Held with Funds: General Counsel (since 2007) and Senior Vice President (since 2006) Principal Occupation(s) During Past 5 Years: Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as: General Counsel, ACIM, ACGIM, ACS, ACISand other ACC subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS Robert Leach, 4500 Main Street, Kansas City, MO 64111 Year of Birth: 1966 Position(s) Held with Funds: Vice President, Treasurer and Chief Financial Officer (all since 2006) Principal Occupation(s) During Past 5 Years: Vice President, ACS (February 2000 to present); and Controller, various American Century Investments funds (1997 to September 2006) David H. Reinmiller,4500 Main Street, Kansas City, MO 64111 Year of Birth: 1963 Position(s) Held with Funds: Vice President (since September 2000) Principal Occupation(s) During Past 5 Years: Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century Investments funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as: Associate General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Vice President, ACIM, ACGIM and ACS Ward Stauffer, 4500 Main Street, Kansas City, MO 64111 Year of Birth: 1960 Position(s) Held with Funds: Secretary (since February 2005) Principal Occupation(s) During Past 5 Years: Attorney, ACC (June 2003 to present) -31- The Board of Directors The Board of Directors oversees the management of the funds and meets at least quarterly to review reports about fund operations. Although the Board of Directors does not manage the funds, it has hired the advisor to do so. The directors, in carrying out their fiduciary duty under the Investment Company Act of 1940, are responsible for approving new and existing management contracts with the funds’ advisor. The board has the authority to manage the business of the funds on behalf of their investors, and it has all powers necessary or convenient to carry out that responsibility. Consequently, the directors may adopt bylaws providing for the regulation and management of the affairs of the funds and may amend and repeal them to the extent that such bylaws do not reserve that right to the funds’ investors. They may fill vacancies in or reduce the number of board members and may elect and remove such officers and appoint and terminate such agents as they consider appropriate. They may appoint from their own number and establish and terminate one or more committees consisting of two or more directors who may exercise the powers and authority of the board to the extent that the directors determine. They may, in general, delegate such authority as they consider desirable to any officer of the funds, to any committee of the board and to any agent or employee of the funds or to any custodian, transfer or investor servicing agent, or principal underwriter. Any determination as to what is in the interests of the funds made by the directors in good faith shall be conclusive. The Advisory Board The funds also have an Advisory Board. Members of the Advisory Board, if any, function like fund directors in many respects, but do not possess voting power. Advisory Board members are eligible to attend all meetings of the Board of Directors and the independent directors and receive any materials distributed in connection with such meetings. Committees The board has four standing committees to oversee specific functions of the funds’ operations. Information about these committees appears in the table below. The director first named serves as chairman of the committee. Committee: Audit and Compliance Members: Peter F. Pervere, Jeanne D. Wohlers, Ronald J. Gilson Function: The Audit and Compliance Committee approves the engagement of the funds’ independent registered public accounting firm, recommends approval of such engagement to the independent directors, and oversees the activities of the funds’ independent registered public accounting firm. The committee receives reports from the advisor’s Internal Audit Department, which is accountable to the committee. The committee also receives reporting about compliance matters affecting the funds. Number of Meetings Held During Last Fiscal Year: 4 Committee: Corporate Governance Members: Ronald J. Gilson, John Freidenrich, John B. Shoven Function: The Corporate Governance Committee reviews board procedures and committee structures. It also considers and recommends individuals for nomination as directors. The names of potential director candidates may be drawn from a number of sources, including recommendations from members of the board, management (in the case of interested directors only) and shareholders. Shareholders may submit director nominations to the Corporate Secretary, American Century Investments Funds, P.O. Box 410141, Kansas City, MO 64141. All such nominations will be forwarded to the committee for consideration. The committee also may recommend the creation of new committees, evaluate the membership structure of new and existing committees, consider the frequency and duration of board and committee meetings and otherwise evaluate the responsibilities, processes, resources, performance and compensation of the board. Number of Meetings Held During Last Fiscal Year: 3 Committee: Portfolio Members: Myron S. Scholes, John Freidenrich, Frederick L.A. Grauer Function: The Portfolio Committee reviews quarterly the investment activities and strategies used to manage fund assets. The committee regularly receives reports from portfolio managers, credit analysts and other investment personnel concerning the funds’ investments. Number of Meetings Held During Last Fiscal Year: 4 -32- Committee: Quality of Service Members: John B. Shoven, Ronald J. Gilson, Peter F. Pervere Function: The Quality of Service Committee reviews the level and quality of transfer agent and administrative services provided to the funds and their shareholders. It receives and reviews reports comparing those services to those of fund competitors and seeks to improve such services where feasible and appropriate. Number of Meetings Held During Last Fiscal Year: 4 Compensation of Directors The independent directors serve as directors or trustees for eight investment companies of American Century Investments. Jonathan S. Thomas is an interested director who serves as trustee or director for 15 investment companies in the American Century Investments family of funds.As an interested director, Mr. Thomas does not receive any compensation from the funds for his service as a director. Each director who is not an interested person as defined in the Investment Company Act receives compensation for service as a member of the board of all such companies based on a schedule that takes into account the number of meetings attended and the assets of the funds for which the meetings are held. These fees and expenses are divided among these investment companies based, in part, upon their relative net assets. Under the terms of the management agreement with the advisor, the funds are responsible for paying such fees and expenses. The following table shows the aggregate compensation paid by the funds for the periods indicated and by the investment companies served by the board to each director who is not an interested person as defined in the Investment Company Act. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, none of the fees provided below were paid by those funds. Aggregate Director Compensation for Fiscal Year Ended June 30, 2009 Name of Director Total Compensation from the Funds(1) Total Compensation from the American Century Investments Family of Funds(2) John Freidenrich Ronald J. Gilson Frederick L.A. Grauer Peter F. Pervere Myron S. Scholes John B. Shoven Jeanne D. Wohlers 1 Includes compensation paid to the directors for the fiscal year ended June 30, 2009, and also includes amounts deferred at the election of the directors under the American Century Mutual Funds’ Independent Directors’ Deferred Compensation Plan. 2 Includes compensation paid by the eight investment companies of the American Century Investments family of funds served by this board. The total amount of deferred compensation included in the preceding table is as follows: Mr. Gilson, $223,896; Mr. Pervere, $22,413; Mr. Scholes, $65,999; Mr. Shoven, $139,263 and Ms. Wohlers, $119,647. The funds have adopted the American Century Mutual Funds’ Independent Directors’ Deferred Compensation Plan. Under the plan, the independent directors may defer receipt of all or any part of the fees to be paid to them for serving as directors of the funds. All deferred fees are credited to an account established in the name of the directors. The amounts credited to the account then increase or decrease, as the case may be, in accordance with the performance of one or more of the American Century Investments funds that are selected by the director. The account balance continues to fluctuate in accordance with the performance of the selected fund or funds until final payment of all amounts credited to the account. Directors are allowed to change their designation of mutual funds from time to time. No deferred fees are payable until such time as a director resigns, retires or otherwise ceases to be a member of the Board of Directors. Directors may receive deferred fee account balances either in a lump sum payment or in substantially equal installment payments to be made over a period not to exceed 10 years. Upon the death of a director, all remaining deferred fee account balances are paid to the director’s beneficiary or, if none, to the director’s estate. -33- The plan is an unfunded plan and, accordingly, the funds have no obligation to segregate assets to secure or fund the deferred fees. To date, the funds have voluntarily funded their obligations. The rights of directors to receive their deferred fee account balances are the same as the rights of a general unsecured creditor of the funds. The plan may be terminated at any time by the administrative committee of the plan. If terminated, all deferred fee account balances will be paid in a lump sum. Ownership of Fund Shares The directors owned shares in the funds as of December 31, 2009, as shown in the table below.Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of December 31, 2009, they are not included in the table below. Name of Directors John Freidenrich Ronald J. Gilson(1) Frederick Grauer Peter F. Pervere(1) Dollar Range of Equity Securities in the Funds: Disciplined Growth A A A A Equity Growth A E A A Global Gold A A A A Income & Growth A A A A International Core Equity A A A A Long-Short Market Neutral A A A A NT Equity Growth A A A A NT Small Company A A A A Small Company A A A A Utilities A A A A Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Director in Family of Investment Companies A E A A Ranges: A—none, B—$1-$10,000, C—$10,001-$50,000, D—$50,001-$100,000, E—More than $100,000 Name of Directors Myron S. Scholes(1) John B. Shoven(1) Jonathan S. Thomas(1) Jeanne D. Wohlers Dollar Range of Equity Securities in the Funds: Disciplined Growth A A B A Equity Growth E A B A Global Gold A A B A Income & Growth E E B A International Core Equity A A A A Long-Short Market Neutral A A C A NT Equity Growth A A A A NT Small Company A A A A Small Company A A B A Utilities A A B A Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Director in Family of Investment Companies E E E E Ranges: A—none, B—$1-$10,000, C—$10,001-$50,000, D—$50,001-$100,000, E—More than $100,000 1 This director owns shares of one or more registered investment companies in the American Century Investments family of funds that are not overseen by this board. -34- Code of Ethics The funds, their investment advisor and principal underwriter have adopted codes of ethics under Rule 17j-1 of the Investment Company Act. They permit personnel subject to the codes to invest in securities, including securities that may be purchased or held by the funds, provided that they first obtain approval from the compliance department before making such investments. Proxy Voting Guidelines The advisor is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. In exercising its voting obligations, the advisor is guided by general fiduciary principles. It must act prudently, solely in the interest of the funds, and for the exclusive purpose of providing benefits to them. The advisor attempts to consider all factors of its vote that could affect the value of the investment. The funds’ Board of Directors has approved the advisor’s proxy voting guidelines to govern the advisor’s proxy voting activities. The advisor and the board have agreed on certain significant contributors to shareholder value with respect to a number of matters that are often the subject of proxy solicitations for shareholder meetings. The proxy voting guidelines specifically address these considerations and establish a framework for the advisor’s consideration of the vote that would be appropriate for the funds. In particular, the proxy voting guidelines outline principles and factors to be considered in the exercise of voting authority for proposals addressing: • Election of Directors • Ratification of Selection of Auditors • Equity-Based Compensation Plans • Anti-Takeover Proposals ¡Cumulative Voting ¡Staggered Boards ¡“Blank Check” Preferred Stock ¡Elimination of Preemptive Rights ¡Non-targeted Share Repurchase ¡Increase in Authorized Common Stock ¡“Supermajority” Voting Provisions or Super Voting Share Classes ¡“Fair Price” Amendments ¡Limiting the Right to Call Special Shareholder Meetings ¡Poison Pills or Shareholder Rights Plans ¡Golden Parachutes ¡Reincorporation ¡Confidential Voting ¡Opting In or Out of State Takeover Laws • Shareholder Proposals Involving Social, Moral or Ethical Matters • Anti-Greenmail Proposals • Changes to Indemnification Provisions • Non-Stock Incentive Plans • Director Tenure • Directors’ Stock Options Plans • Director Share Ownership Finally, the proxy voting guidelines establish procedures for voting of proxies in cases in which the advisor may have a potential conflict of interest. Companies with which the advisor has direct business relationships could theoretically use these relationships to attempt to unduly influence the manner in which American Century Investments votes on matters for the funds. To ensure that such a conflict of interest does not affect proxy votes cast for the funds, all discretionary (including case-by-case) voting for these companies will be voted in direct consultation with a committee of the independent directors of the funds. -35- In addition, to avoid any potential conflict of interest that may arise when one American Century Investments fund owns shares of another American Century Investments fund, the advisor will “echo vote” such shares, if possible. That is, it will vote the shares in the same proportion as the vote of all other holders of the shares. Shares of American Century Investments “NT” funds will be voted in the same proportion as the vote of the shareholders of the corresponding American Century Investments policy portfolio for proposals common to both funds. For example, NT Growth Fund shares will be echo voted in accordance with the votes of Growth Fund shareholders. In all other cases, the shares will be voted in direct consultation with a committee of the independent directors of the voting fund. A copy of the advisor’s proxy voting guidelines and information regarding how the advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available on the About Us page at americancentury.com. The advisor’s proxy voting record also is available on the SEC’s website at sec.gov. Disclosure of Portfolio Holdings The advisor (ACIM) has adopted policies and procedures with respect to the disclosure of fund portfolio holdings and characteristics, which are described below. Distribution to the Public Full portfolio holdings for each fund will be made available for distribution 30 days after the end of each calendar quarter, and will be posted on americancentury.com at approximately the same time. This disclosure is in addition to the portfolio disclosure in annual and semi-annual shareholder reports, and on Form N-Q, which disclosures are filed with the Securities and Exchange Commission within 60 days of each fiscal quarter end and also posted on americancentury.com at the time the filings are made. Top 10 holdings for each fund will be made available for distribution 30 days after the end of each month, and will be posted on americancentury.com at approximately the same time. Portfolio characteristics that are derived from portfolio holdings but do not identify any specific security will be made available for distribution 15 days after the end of the period to which such data relates.Characteristics that identify any specific security will be made available 30 days after the end of the period to which such data relates.Characteristics in both categories will generally be posted on americancentury.com at approximately the time they are made available for distribution. Data derived from portfolio returns and any other characteristics not deemed confidential will be available for distribution at any time. The advisor may make determinations of confidentiality on a fund-by-fund basis, and may add or delete characteristics to or from those considered confidential at any time. Any American Century Investments fund that sells securities short as an investment strategy will disclose full portfolio holdings only in annual and semi-annual shareholder reports and on form N-Q.These funds will make long holdings available for distribution 30 days after the end of each calendar quarter, but the funds will keep short holdings confidential.Top 10 long holdings and portfolio characteristics will be made available for distribution in accordance with the policies set forth above. So long as portfolio holdings are disclosed in accordance with the above parameters, the advisor makes no distinction among different categories of recipients, such as individual investors, institutional investors, intermediaries that distribute the funds’ shares, third-party service providers, rating and ranking organizations, and fund affiliates. Because this information is publicly available and widely disseminated, the advisor places no conditions or restrictions on, and does not monitor, its use. Nor does the advisor require special authorization for its disclosure. Accelerated Disclosure The advisor recognizes that certain parties, in addition to the advisor and its affiliates, may have legitimate needs for information about portfolio holdings and characteristics prior to the times prescribed above. Such accelerated disclosure is permitted under the circumstances described below. -36- Ongoing Arrangements Certain parties, such as investment consultants who provide regular analysis of fund portfolios for their clients and intermediaries who pass through information to fund shareholders, may have legitimate needs for accelerated disclosure. These needs may include, for example, the preparation of reports for customers who invest in the funds, the creation of analyses of fund characteristics for intermediary or consultant clients, the reformatting of data for distribution to the intermediary’s or consultant’s clients, and the review of fund performance for ERISA fiduciary purposes. In such cases, accelerated disclosure is permitted if the service provider enters an appropriate non-disclosure agreement with the funds’ distributor in which it agrees to treat the information confidentially until the public distribution date and represents that the information will be used only for the legitimate services provided to its clients (i.e., not for trading). Non-disclosure agreements require the approval of an attorney in the advisor’s legal department. The advisor’s compliance department receives quarterly reports detailing which clients received accelerated disclosure, what they received, when they received it and the purposes of such disclosure. Compliance personnel are required to confirm that an appropriate non-disclosure agreement has been obtained from each recipient identified in the reports. Those parties who have entered into non-disclosure agreements as of January 19, 2010, are as follows: • American Fidelity Assurance Co. • Ameritas Life Insurance Corporation • Annuity Investors Life Insurance Company • Asset Services Company L.L.C. • AUL/American United Life Insurance Company • Bell Globemedia Publishing • Bellwether Consulting, LLC • Bidart & Ross • Callan Associates, Inc. • Calvert Asset Management Company, Inc. • Cambridge Financial Services, Inc. • Capital Cities, LLC • Charles Schwab & Co., Inc. • Cleary Gull Inc. • Commerce Bank, N.A. • Connecticut General Life Insurance Company • Consulting Services Group, LLC • Curcio Webb LLC • Defined Contribution Advisors, Inc. • DWS Investments Distributors, Inc. • EquiTrust Life Insurance Company • Evaluation Associates, LLC • Evergreen Investment Management Company, LLC • Farm Bureau Life Insurance Company • First MetLife Investors Insurance Company • Fund Evaluation Group, LLC • The Guardian Life Insurance & Annuity Company, Inc. • Hammond Associates, Inc. • Hewitt Associates LLC • ICMA Retirement Corporation • ING Insurance Company of America • Iron Capital Advisors -37- • J.P. Morgan Retirement Plan Services LLC • Jefferson National Life Insurance Company • John Hancock Financial Services, Inc. • Kansas City Life Insurance Company • Kmotion, Inc. • Liberty Life Insurance Company • The Lincoln National Life Insurance Company • Lipper Inc. • Marquette Associates • Massachusetts Mutual Life Insurance Company • Merrill Lynch • MetLife Investors Insurance Company • MetLife Investors Insurance Company of California • Midland National Life Insurance Company • Minnesota Life Insurance Company • Morgan Keegan & Co., Inc. • Morgan Stanley Smith Barney LLC • Morningstar Associates LLC • Morningstar Investment Services, Inc. • National Life Insurance Company • Nationwide Financial • New England Pension Consultants • The Newport Group • Northwestern Mutual Life Insurance Co. • NYLIFE Distributors, LLC • Principal Life Insurance Company • Prudential Financial • Ridge Worth Capital Management, Inc. • Rocaton Investment Advisors, LLC • Rogers Casey, Inc. • S&P Financial Communications • Security Benefit Life Insurance Co. • Slocum • SunTrust Bank • Symetra Life Insurance Company • Union Bank of California, N.A. • The Union Central Life Insurance Company • Valic Financial Advisors, Inc. • VALIC Retirement Services Company • Vestek Systems, Inc. • Wachovia Bank, N.A. • Wells Fargo Bank, N.A. -38- Once a party has executed a non-disclosure agreement, it may receive any or all of the following data for funds in which its clients have investments or are actively considering investment: Full holdings quarterly as soon as reasonably available; Full holdings monthly as soon as reasonably available; Top 10 holdings monthly as soon as reasonably available; and Portfolio characteristics monthly as soon as reasonably available. The types, frequency and timing of disclosure to such parties vary. In most situations, the information provided pursuant to a non-disclosure agreement is limited to certain portfolio characteristics and/or top 10 holdings, which information is provided on a monthly basis. In limited situations, and when approved by a member of the legal department and responsible chief investment officer, full holdings may be provided. Single Event Requests In certain circumstances, the advisor may provide fund holding information on an accelerated basis outside of an ongoing arrangement with manager-level or higher authorization. For example, from time to time the advisor may receive requests for proposals (RFPs) from consultants or potential clients that request information about a fund’s holdings on an accelerated basis. As long as such requests are on a one-time basis, and do not result in continued receipt of data, such information may be provided in the RFP as of the most recent month end regardless of lag time. Such information will be provided with a confidentiality legend and only in cases where the advisor has reason to believe that the data will be used only for legitimate purposes and not for trading. In addition, the advisor occasionally may work with a transition manager to move a large account into or out of a fund. To reduce the impact to the fund, such transactions may be conducted on an in-kind basis using shares of portfolio securities rather than cash. The advisor may provide accelerated holdings disclosure to the transition manager with little or no lag time to facilitate such transactions, but only if the transition manager enters into an appropriate non-disclosure agreement. Service Providers Various service providers to the funds and the funds’ advisor must have access to some or all of the funds’ portfolio holdings information on an accelerated basis from time to time in the ordinary course of providing services to the funds. These service providers include the funds’ custodian (daily, with no lag), auditors (as needed) and brokers involved in the execution of fund trades (as needed). Additional information about these service providers and their relationships with the funds and the advisor are provided elsewhere in this statement of additional information. In addition, the funds’ investment advisor may use analytical systems provided by third party data aggregators who have access to the funds’ portfolio holdings daily, with no lag. These data aggregators enter into non-disclosure agreements after authorization by an appropriate officer of the advisor. Additional Safeguards The advisor’s policies and procedures include a number of safeguards designed to control disclosure of portfolio holdings and characteristics so that such disclosure is consistent with the best interests of fund shareholders. First, the frequency with which this information is disclosed to the public, and the length of time between the date of the information and the date on which the information is disclosed, are selected to minimize the possibility of a third party improperly benefiting from fund investment decisions to the detriment of fund shareholders. Second, distribution of portfolio holdings information, including compliance with the advisor’s policies and the resolution of any potential conflicts that may arise, is monitored quarterly. Finally, the funds’ Board of Directors exercises oversight of disclosure of the funds’ portfolio securities. The board has received and reviewed a summary of the advisor’s policy and is informed on a quarterly basis of any changes to or violations of such policy detected during the prior quarter. Neither the advisor nor the funds receive any compensation from any party for the distribution of portfolio holdings information. The advisor reserves the right to change its policies and procedures with respect to the distribution of portfolio holdings information at any time. There is no guarantee that these policies and procedures will protect the funds from the potential misuse of holdings information by individuals or firms in possession of such information. -39- The Funds’ Principal Shareholders As of March 3, 2010, the following shareholders owned more than 5% of the outstanding shares of a class of the funds. The table shows shares owned of record. Beneficial ownership of which American Century Investments is aware, if any, appears in a footnote to the table. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of March 3, 2010, they are not included in the table below. Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Disciplined Growth Investor Class None Institutional Class Trustees of American Century P/S & 401k Savings Plan & Trust Kansas City, Missouri 70% JPMorgan Chase TR American Century Executive Def Comp Plan Trust Kansas City, Missouri 30% A Class Charles Schwab & Co., Inc. San Francisco, California 38% LPL Financial San Diego, California 15% MS & Co Cust FBO Sam W. Troup IRA R/O STD DTD 11/28/08 N. Tonawanda, New York 6% American Enterprise Investment Svcs Minneapolis, Minnesota 5% Pershing LLC Jersey City, New Jersey 5% NFS LLC FEBO NFS/FMTC IRA R/O FBO Phillip L Wiegers Flower Mound, Texas 5% B Class MLPF&S Jacksonville, Florida 45% American Century Investment Management, Inc. Kansas City, Missouri 33%(1) American Enterprise Investment Svcs Minneapolis, Minnesota 15% Scottrade Inc. FBO Scott Squire St. Louis, Missouri 6% C Class American Enterprise Investment Svcs Minneapolis, Minnesota 69% MS & Co FBO Mitchel Zelman Boynton Beach, Florida 16% American Enterprise Investment Svcs Minneapolis, Minnesota 10% 1 Shares owned of record and beneficially. -40- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Disciplined Growth R Class American Century Investment Management, Inc. Kansas City, Missouri 99%(1) Equity Growth Investor Class Charles Schwab & Co. Inc. San Francisco, California 13% Massachusetts Mutual Life Insurance Co. Springfield, Massachusetts 6% American Century Serv Corp One Choice Portfolio Moderate Omnibus Kansas City, Missouri 6%(1) National Financial Services Corp New York, New York 6% Institutional Class UBATCO & Co. FBO College Savings Group Lincoln, Nebraska 29% Mercer Trust Co TR FBO Bosch Savings Incentive Plan Norwood, Massachusetts 24% Fidelity FIIOC TR Covington, Kentucky 18% JPMorgan Chase Bank Trustee Pension Plan & Trust of the Govt Employees Hospital Assoc Inc. Kansas City, Missouri 5% Trustees of American Century P/S & 401K Savings Plan & Trust Kansas City, Missouri 5% A Class Edward D. Jones & Co Tempe, Arizona 21% Charles Schwab & Co., Inc. San Francisco, California 10% American Century Serv Corp Schwab- Moderately Aggressive Equity Growth Advisor Kansas City, Missouri 8% American Century Serv Corp Schwab- Aggressive Equity Growth Advisor Kansas City, Missouri 7% Saxon & Co. FBO VI Omnibus Account Philadelphia, Pennsylvania 5% B Class American Century Investment Management, Inc. Kansas City, Missouri 23%(1) American Enterprise Investment Svcs Minneapolis, Minnesota 23% American Enterprise Investment Svcs Minneapolis, Minnesota 21% 1 Shares owned of record and beneficially. -41- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Equity Growth B Class Edward D. Jones & Co Cust AHB Inc. Peachtree Cty, Georgia 11% American Enterprise Investment Svcs Minneapolis, Minnesota 10% C Class Delaware Charter Guarantee & Trust FBO Principal FINL GRP Omnibqual Des Moines, Iowa 12% Delaware Charter Guarantee & Trust Des Moines, Iowa 10% R Class Hartford Life Insurance Company Hartford, Connecticut 77% DCGT Trustee & OR Custodian FBO Principal Financial Group Qualified Prin Advtg Omnibus Des Moines, Iowa 8% Global Gold Investor Class Charles Schwab & Co., Inc. San Francisco, California 12% National Financial Services Corp. New York, New York 5% Institutional Class Trustees of American Century P/S& 401K Savings Plan & Trust Kansas City, Missouri 69% JPMorgan Chase TR American Century Def Comp Plan Trust Kansas City, Missouri 17% Charles Schwab & Co., Inc. San Francisco, California 5% Nationwide Trust Company FSB Columbus, Ohio 5% A Class Delaware Charter Guarantee & Trust FBO Principal Fin Grp Omnibqual Des Moines, Iowa 36% Pershing LLC Jersey City, New Jersey 17% LPL Financial San Diego, California 6% B Class Pershing LLC Jersey City, New Jersey 11% C Class MLPF&S Jacksonville, Florida 18% First Clearing LLC Girard, Kansas 8% Pershing LLC Jersey City, New Jersey 6% 1 Shares owned of record and beneficially. -42- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Global Gold R Class Capital Bank& Trust Co TR F Savings Plan Emps of Fischer PA Greenwood Village, Colorado 17% Frank Brown & W Allen Carol Jr TTEE WLIKINS Miller PC 401K Greenwood Village, Colorado 15% J Michael Fay DDS PA TTEE J Michael Fay DDS PA 401K Greenwood Village, Colorado 14% Frontier Trust Company FBO Diversified Metals Inc. 401k P/S Fargo, North Dakota 12% Beltway TTEE Beltway Employees PSP & Trust 401K Greenwood Village, Colorado 8% MG Trust Co as the Agent for Frontier Trust Co as TR Fargo, North Dakota 5% Income & Growth Investor Class Charles Schwab & Co. Inc. San Francisco, California 12% Institutional Class JPMorgan Chase Bank Trustee Aurora Health Care Inc. Kansas City, Missouri 15% JPMorgan Chase Bank Trustee Allergan, Inc. Savings and Investment Plan Kansas City, Missouri 12% Wachovia Bank Charlotte, North Carolina 9% Mercer Trust Co TR FBO Arch Coal Employee Thrift Plan Norwood, Massachusetts 7% USAA Federal Savings Bank San Antonio, Texas 7% A Class Nationwide Life Insurance Company QPVA Columbus, Ohio 21% Nationwide Trust Company FSB Columbus, Ohio 18% State Street Bank FBO ADP Daily Val North Quincy, Massachusetts 18% B Class LPL Financial San Diego, California 44% American Century Investment Management Inc. Kansas City, Missouri 29%(1) McClancy Access Systems Inc. NDFI Bart A. Brodersen Holly Springs, North Carolina 9% 1 Shares owned of record and beneficially. -43- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Income & Growth B Class NFS LLC FEBO JPMorgan Chase Bank Trad IRA R/O Cus IRA of Robert O. Slonaker Newark, Ohio 6% NFS LLC FEBO JPMorgan Chase Bank Trad Cus IRA of Marianne Beck Indianapolis, Indiana 6% C Class MLPF & S Jacksonville, Florida 24% Pershing LLC Jersey City, New Jersey 13% Raymond James & Assoc Inc. FBO Marie Bailey Meridian, Mississippi 6% R Class Reliance Trust FBO ASC Signal 401K Atlanta, Georgia 24% MLPF&S Jacksonville, Florida 23% MG Trust Lifecare Home Svcs of NW PA Retir Denver, Colorado 15% Laura Ericson FBO Map Link Inc. 401k Profit Sharing Plan & Trust Goleta, California 9% Counsel Trust DBA Matc FBO Insurbanc 401K Profit Sharing Plan and Trust Pittsburgh, Pennsylvania 7% MG Trust Cust FBO Datavision SVP Denver, Colorado 6% GPC Securities Inc. Agent for JP Morgan Chase Bank FBO Heart City Group Inc PSP & Trust Atlanta, Georgia 6% International Core Equity Investor Class I.R.A. Kenneth R. Dowd Fulton, New York 6%(1) Institutional Class American Century Investment Management, Inc. Kansas City, Missouri 62%(1) JPMorgan Chase TR American Century Executive Def Comp Plan Trust Kansas City, Missouri 22% Trustees of American Century P/S & 401K Savings Plan & Trust Kansas City, Missouri 16% 1 Shares owned of record and beneficially. -44- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record International Core Equity A Class American Century Investment Management, Inc. Kansas City, Missouri 47%(1) Charles Schwab & Co., Inc. San Francisco, California 6% Pershing LLC Jersey City, New Jersey 5% B Class American Century Investment Management, Inc. Kansas City, Missouri 98%(1) C Class American Century Investment Management, Inc. Kansas City, Missouri 73%(1) NFS LLC FEBO Dean W Graves TTEE Dean W Graves Living Trust Tucson, Arizona 5% R Class American Century Investment Management, Inc. Kansas City, Missouri 99%(1) Long-Short Market Neutral Investor Class Charles Schwab & Co., Inc. San Francisco, California 38% MLPF&S Jacksonville, Florida 28% National Financial Services Corp. New York, New York 6% Institutional Class Charles Schwab & Co., Inc. San Francisco, California 44% Prudential Investment Mgmt Svc Newark, New Jersey 42% Trustees of American Century P/S & 401k Savings Plan & Trust Kansas City, Missouri 11% A Class Charles Schwab & Co, Inc. San Francisco, California 36% B Class MLPF&S Jacksonville, Florida 25% C Class MLPF&S Jacksonville, Florida 28% Pershing LLC Jersey City, New Jersey 7% 1 Shares owned of record and beneficially. -45- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Long-Short Market Neutral R Class DCGT Trustee & OR Custodian FBO Principal Financial Group Qualified FIA Omnibus Des Moines, Iowa 35% Frontier Trust Co FBO Dearborn Midwest Conveyor Co 401K Fargo, North Dakota 24% Orchard Trust Co LLC Cust FBO Oppenheimer Funds Recordkeeper Pro 401K c/o Fascore LLC Greenwood Village, Colorado 15% MG Trust Company Cust USTA Northern 401k P/S Plan Denver, Colorado 9% DCGT Trustee & OR Custodian FBO Principal Financial Group Qualified Prin ADVTG Omnibus Des Moines, Iowa 9% NT Equity Growth Institutional Class American Century Serv Port LIVESTRONGâ 2025 Portfolio NT Equity Growth Omnibus Kansas City, Missouri 25%(1) American Century Serv Corp LIVESTRONGâ 2015 Portfolio NT Equity Growth Omnibus Kansas City, Missouri 19%(1) American Century Serv Corp LIVESTRONGâ 2035 Portfolio NT Equity Growth Omnibus Kansas City, Missouri 17%(1) American Century Serv Corp LIVESTRONGâ 2045 Portfolio NT Equity Growth Omnibus Kansas City, Missouri 10%(1) American Century Serv Corp LIVESTRONGâ Income Portfolio NT Equity Growth Omnibus Kansas City, Missouri 9%(1) American Century Serv Corp LIVESTRONGâ 2020 Portfolio NT Equity Growth Omnibus Kansas City, Missouri 8%(1) American Century Serv Corp LIVESTRONGâ 2030 Portfolio NT Equity Growth Omnibus Kansas City, Missouri 7%(1) NT Small Company Institutional Class American Century Serv Port LIVESTRONGâ 2025 Portfolio NT Small Company Omnibus Kansas City, Missouri 26%(1) American Century Serv Corp LIVESTRONGâ 2035 Portfolio NT Small Company Omnibus Kansas City, Missouri 21%(1) 1 Shares owned of record and beneficially. -46- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record NT Small Company Institutional Class American Century Serv Corp LIVESTRONGâ 2045 Portfolio NT Small Company Omnibus Kansas City, Missouri 12%(1) American Century Serv Corp LIVESTRONGâ 2015 Portfolio NT Small Company Omnibus Kansas City, Missouri 12%(1) American Century Serv Corp LIVESTRONGâ 2030 Portfolio NT Small Company Omnibus Kansas City, Missouri 10%(1) American Century Serv Corp LIVESTRONGâ 2020 Portfolio NT Small Company Omnibus Kansas City, Missouri 6%(1) American Century Serv Corp LIVESTRONGâ Income Portfolio NT Small Company Omnibus Kansas City, Missouri 6%(1) Small Company Investor Class Wells Fargo Bank NA FBO ITT Industries Inv and Saving Minneapolis, Minnesota 17% Charles Schwab & Co Inc. San Francisco, California 10% Fidelity FIIOC TR Covington, Kentucky 9% American Century Serv Corp One Choice Portfolio Moderate Omnibus Kansas City, Missouri 5%(1) Institutional Class Fidelity FIIOC TR Covington, Kentucky 37% JPMorgan Chase Bank Trustee FBO Astellas US Retirement and Savings Plan Kansas City, Missouri 23% JPMorgan Chase Bank Trustee Simpson Employee Savings Plan Kansas City, Missouri 15% Trustees of American Century P/S & 401k Savings Plan & Trust Kansas City, Missouri 9% JPMorgan Chase Bank Trustee FBO Tacoma Kraft Hourly Savings Plan Kansas City, Missouri 6% A Class Nationwide Trust Company FSB Columbus, Ohio 60% Nationwide Life Insurance Company (QPVA) Columbus, Ohio 9% 1 Shares owned of record and beneficially. -47- Fund/ Class Shareholder Percentage of Outstanding Shares Owned of Record Small Company R Class MG Trust Lifecare Home Svcs of NW PA Retirement Denver, Colorado 43% Danco Metal Products Inc TTEE Danco Metal Products Inc RSP & Trus c/o Fascore LLC Greenwood Village, Colorado 24% William Creecy TTEE Sales Systems LTD 401K PSP c/o Fascore LLC Greenwood Village, Colorado 16% Frontier Trust Co Fargo, North Dakota 8% BTC Custodian FBO Elite Choice 457 Multi-Employer Plans Overland Park, Kansas 6% Utilities Investor Class Charles Schwab & Co. Inc. San Francisco, California 20% National Financial Services Corp New York, New York 7% The funds are unaware of any other shareholders, beneficial or of record, who own more than 5% of any class of a fund’s outstanding shares. The funds are unaware of any other shareholders, beneficial or of record, who own more than 25% of the voting securities of the corporation. A shareholder owning beneficially more than 25% of the corporation’s outstanding shares may be considered a controlling person. The vote of any such person could have a more significant effect on matters presented at a shareholders’ meeting than votes of other shareholders. As of March 3, 2010, the officers and directors of the funds, as a group, owned less than 1% of any class of a fund’s outstanding shares. Service Providers The funds have no employees. To conduct the funds’ day-to-day activities, the corporation has hired a number of service providers. Each service provider has a specific function to fill on behalf of the funds that is described below. ACIM, ACS and ACIS are wholly owned, directly or indirectly, by ACC.The James E. Stowers Twentieth Century Companies, Inc. Stock Trust holds shares that represent approximately 40% of the combined voting power of ACC. Under the Investment Company Act, this is presumed to represent control even though it is less than a majority interest.Richard W. Brown serves as trustee of the trust.Mr. Brown serves as co-chairman of the Board of Directors of ACC and also serves as co-chairman of the Board of Directors of Stowers Resource Management, Inc. (SRM) and chairman of the Board of Directors of the Stowers Institute for Medical Research (SIMR). SRM and SIMR are part of a not-for-profit biomedical research organization dedicated to finding the keys to the causes, treatments and prevention of disease (the “Stowers Group of Companies”). The organization’s endowment also holds ACC stock. As trustee, Mr. Brown has the responsibility to manage the affairs of the trust, which include managing the trust property, distributing income to its beneficiaries, voting the shares of ACC stock held by the trust, and complying with the trust agreement’s dispositive provisions upon the occurrence of specific events.During his lifetime, Mr. Brown may designate other qualified individuals and corporations to act as trustee. Should he fail to do so, David A. Welte shall become the successor trustee.Mr. Welte currently serves as a member of the Board of Directors of ACC and also serves as Executive Vice President and General Counsel of SRM and as a member of the Board of Directors of SRM and SIMR. Should neither Mr. Brown nor Mr. Welte be able to act as trustee or designate someone to act in his place, a majority of the members of the Executive Committee of the SRM Board of Directors shall make such appointment. Pursuant to the terms of the trust agreement, the ultimate beneficiary of the trust, including the ACC stock held by the trust, is SRM, SIMR or another tax-exempt member of the Stowers Group of Companies. -48- Investment Advisor American Century Investment Management, Inc. (ACIM) serves as the investment advisor for each of the funds. A description of the responsibilities of the advisor appears in each prospectus under the heading Management. For the services provided to each fund, the advisor receives a unified management fee based on a percentage of the daily net assets of each class of shares of the fund. For more information about the unified management fee, see The Investment Advisor under the heading Management in each fund’s prospectus. The annual rate at which this fee is assessed is determined daily in a multi-step process. First, each of the corporation’s funds is categorized according to the broad asset class in which it invests (e.g., money market, bond or equity), and the assets of the funds in each category are totaled (Fund Category Assets). Second, the assets are totaled for certain other accounts managed by the advisor (Other Account Category Assets). To be included, these accounts must have the same management team and investment objective as a fund in the same category with the same Board of Directors as the corporation. Together, the Fund Category Assets and the Other Account Category Assets comprise the “Investment Category Assets.” The Investment Category Fee Rate is then calculated by applying a fund’s Investment Category Fee Schedule to the Investment Category Assets and dividing the result by the Investment Category Assets. Finally, a separate Complex Fee Schedule is applied to the assets of all of the funds in the American Century Investments family of funds (the Complex Assets), and the Complex Fee Rate is calculated based on the resulting total. The Investment Category Fee Rate and the Complex Fee Rate are then added to determine the Management Fee Rate payable by a class of the fund to the advisor. For purposes of determining the assets that comprise the Fund Category Assets, Other Account Category Assets and Complex Assets, the assets of registered investment companies managed by the advisor that invest primarily in the shares of other registered investment companies shall not be included. The schedules by which the unified management fee is determined are shown below. Investment Category Fee Schedule for: Equity Growth, Global Gold, Income & Growth, NT Equity Growth and Utilities Category Assets Fee Rate First $1 billion 0.5200% Next $5 billion 0.4600% Next $15 billion 0.4160% Next $25 billion 0.3690% Next $50 billion 0.3420% Next $150 billion 0.3390% Thereafter 0.3380% Investment Category Fee Schedule for: Disciplined Growth Category Assets Fee Rate First $1 billion 0.8700% Next $5 billion 0.8100% Next $15 billion 0.7660% Next $25 billion 0.7190% Next $50 billion 0.6920% Next $150 billion 0.6890% Thereafter 0.6880% -49- Investment Category Fee Schedule for: Long-Short Market Neutral Category Assets Fee Rate First $1 billion 1.2300% Next $5 billion 1.1700% Next $15 billion 1.1260% Next $25 billion 1.0790% Next $50 billion 1.0520% Next $150 billion 1.0490% Thereafter 1.0480% Investment Category Fee Schedule for: NT Small Company and Small Company Category Assets Fee Rate First $1 billion 0.7200% Next $5 billion 0.6600% Next $15 billion 0.6160% Next $25 billion 0.5690% Next $50 billion 0.5420% Next $150 billion 0.5390% Thereafter 0.5380% Investment Category Fee Schedule for: International Core Equity Category Assets Fee Rate First $1 billion 1.0000% Next $5 billion 0.9400% Next $15 billion 0.8960% Next $25 billion 0.8490% Next $50 billion 0.8220% Next $150 billion 0.8190% Thereafter 0.8180% Investment Category Fee Schedule for:Disciplined Growth 130/30 Category Assets Fee Rate First $1 billion 1.3000% Next $5 billion 1.2400% Next $15 billion 1.1960% Next $25 billion 1.1490% Next $50 billion 1.1220% Next $150 billion 1.1190% Thereafter 1.1180% Investment Category Fee Schedule for:Equity Growth 130/30 Category Assets Fee Rate First $1 billion 1.1500% Next $5 billion 1.0900% Next $15 billion 1.0460% Next $25 billion 0.9990% Next $50 billion 0.9720% Next $150 billion 0.9690% Thereafter 0.9680% -50- Investment Category Fee Schedule for:Strategic Inflation Opportunities Category Assets Fee Rate First $1 billion 0.8929% Next $1 billion 0.8409% Next $3 billion 0.8109% Next $5 billion 0.7909% Next $15 billion 0.7779% Next $25 billion 0.7759% Thereafter 0.7754% The Complex Fee is determined according to the schedule below. Complex Assets Investor, A, B, C and R Classes Fee Rate Institutional Class Fee Rate First $2.5 billion 0.3100% 0.1100% Next $7.5 billion 0.3000% 0.1000% Next $15 billion 0.2985% 0.0985% Next $25 billion 0.2970% 0.0970% Next $25 billion 0.2870% 0.0870% Next $25 billion 0.2800% 0.0800% Next $25 billion 0.2700% 0.0700% Next $25 billion 0.2650% 0.0650% Next $25 billion 0.2600% 0.0600% Next $25 billion 0.2550% 0.0550% Thereafter 0.2500% 0.0500% On each calendar day, each class of each fund accrues a management fee that is equal to the class’s Management Fee Rate times the net assets of the class divided by 365 (366 in leap years). On the first business day of each month, the funds pay a management fee to the advisor for the previous month. The fee for the previous month is the sum of the calculated daily fees for each class of a fund during the previous month. On February 16, 2010, as part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the advisor. Under the Investment Company Act of 1940, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a "change of control" of ACC and therefore also a change of control of the fund's advisor even though there has been no change to their management and none is anticipated. The "change of control" resulted in the assignment of the management agreement between the advisor and corporation. Under the Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary.The advisor is currently managing each fund, except for Strategic Inflation Opportunities, under an interim management agreement approved by the Board of Directors.Because Strategic Inflation Opportunities was not in existence prior to the change of control, the management agreement for that fund was not impacted.The interim management agreement was effective upon the termination of the prior management agreement and will continue until the earlier of (i) 150 days following the date of its execution or (ii) the effective date of the proposed management agreement. Shareholders of the funds operating under an interim agreement will be asked to approve a proposed management agreement. The interim and proposed management agreements are substantially identical to the terminated agreements. The management agreement states that the funds’ Board of Directors or a majority of outstanding shareholder votes may terminate the management agreement at any time without payment of any penalty on 60 days’ written notice to the advisor. -51- The management agreement states that the advisor shall not be liable to the funds or their shareholders for anything other than willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties. The management agreement also provides that the advisor and its officers, directors and employees may engage in other business, render services to others and devote time and attention to any other business whether of a similar or dissimilar nature. Certain investments may be appropriate for the funds and also for other clients advised by the advisor. Investment decisions for the funds and other clients are made with a view to achieving their respective investment objectives after consideration of such factors as their current holdings, availability of cash for investment and the size of their investment generally. A particular security may be bought or sold for only one client or fund, or in different amounts and at different times for more than one but less than all clients or funds. A particular security may be bought for one client or fund on the same day it is sold for another client or fund, and a client or fund may hold a short position in a particular security at the same time another client or fund holds a long position. In addition, purchases or sales of the same security may be made for two or more clients or funds on the same date. The advisor has adopted procedures designed to ensure such transactions will be allocated among clients and funds in a manner believed by the advisor to be equitable to each. In some cases this procedure could have an adverse effect on the price or amount of the securities purchased or sold by a fund. The advisor may aggregate purchase and sale orders of the funds with purchase and sale orders of its other clients when the advisor believes such aggregation provides the best execution for the funds. The Board of Directors has approved the policy of the advisor with respect to the aggregation of portfolio transactions. To the extent equity trades are aggregated, shares purchased or sold are generally allocated to the participating portfolios pro rata based on order size. The advisor will not aggregate portfolio transactions of the funds unless it believes such aggregation is consistent with its duty to seek best execution on behalf of the funds, the terms of the management agreement, and any other appropriate considerations. The advisor receives no additional compensation or remuneration as a result of such aggregation. Because the short sales of Disciplined Growth 130/30, Equity Growth 130/30 and Long-Short Market Neutral are executed through Goldman, Sachs & Co., such transactions are not aggregated with transactions of the other funds or those of the advisor’s other clients. Except as otherwise noted, unified management fees incurred by each fund for the fiscal years ended June 30, 2009, June 30, 2008, the six-month fiscal period ended June 30, 2007, and the fiscal year ended December 31, 2006 are indicated in the following table. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. Fund Disciplined Growth Equity Growth Global Gold Income & Growth International Core Equity N/A Long-Short Market Neutral NT Equity Growth NT Small Company Small Company Utilities 1 January 1, 2007 through June 30, 2007. The fund’s fiscal year end was changed from December 31 to June 30, resulting in a six-month annual reporting period. For the years before 2007, the funds’ fiscal year end was December 31. 2 Fees accrued from November 30, 2006 (inception) through June 30, 2007. 3 Fees accrued from May 12, 2006 (inception) through December 31, 2006. -52- Portfolio Managers Accounts Managed The portfolio managers are responsible for the day-to-day management of various accounts, as indicated by the following table. None of these accounts has an advisory fee based on the performance of the account. Accounts Managed (As of June 30, 2009) Registered Investment Companies (e.g., American Century Investments funds and American Century Investments - subadvised funds) Other Pooled Investment Vehicles (e.g., commingled trusts and 529 education savings plans) Other Accounts (e.g., separate accounts and corporate accounts,including incubation strategies and corporate money) Kurt Borgwardt Number of Accounts 6 0 3 Assets $2.5 billion (1) N/A $3.8 million Brian Ertley Number of Accounts 6 1 1 Assets $666.1 million(2) $63.8 million $1.0 million Melissa Fong Number of Accounts 4 1 0 Assets $541.5 million (3) $63.8 million N/A Bob Gahagan(11) Number of Accounts 18 2 0 Assets $15.6 billion $180.6 million N/A Brian Howell(11) Number of Accounts 18 2 0 Assets $14.2 billion $180.6 million N/A John Lovito(11) Number of Accounts 1 0 0 Assets $1.8 billion N/A N/A William Martin Number of Accounts 7 1 3 Assets $3.4 billion (4) $32.3 million $11.4 million Claudia Musat Number of Accounts 1 0 2 Assets $172.1 million (5) N/A $2.8 million Lynette Pang Number of Accounts 6 0 1 Assets $685.8 million (6) N/A $1.0 million Joseph B. Sterling Number of Accounts 2 0 0 Assets $1.1 billion (8) N/A N/A Wilhelmine von Turk Number of Accounts 4 1 0 Assets $541.5 million (3) $63.8 million N/A Thomas P. Vaiana Number of Accounts 8 2 1 Assets $3.0 billion (9) $96.1 million $8.9 million Federico Garcia Zamora(11) Number of Accounts 1 0 0 Assets $1.8 billion N/A N/A Zili Zhang Number of Accounts 7 0 1 Assets $2.5 billion (10) N/A $1.3 million 1 Includes $1.7 billion in Income & Growth and $172.1 million in Long-Short Market Neutral. 2 Includes $13.6 million in Disciplined Growth, $46.9 million in NT Small Company and $422.6 million in Small Company. 3 Includes $46.9 million in NT Small Company and $422.6 million in Small Company. 4 Includes $13.6 million in Disciplined Growth, $1.7 billion in Equity Growth, $821.3 million in Global Gold and $190.6 million in NT Equity Growth. 5 Includes $172.1 million in Long-Short Market Neutral. 6 Includes $13.6 million in Disciplined Growth. 7 Includes $1.7 billion in Income & Growth, $5.5 million in International Core Equity and $236.7 million in Utilities. 8 Includes $821.3 million in Global Gold and $236.7 million in Utilities. 9 Includes $1.7 billion in Equity Growth, $190.6 million in NT Equity Growth, $46.9 million in NT Small Company and $422.6 million in Small Company. 10 Includes $1.7 billion in Income & Growth, $5.5 million in International Core Equity and $172.1 million in Long-Short Market Neutral. 11 Information is provided as of March 12, 2010. -53- Potential Conflicts of Interest Certain conflicts of interest may arise in connection with the management of multiple portfolios. Potential conflicts include, for example, conflicts among investment strategies and conflicts in the allocation of investment opportunities. American Century Investments has adopted policies and procedures that are designed to minimize the effects of these conflicts. Responsibility for managing American Century Investments client portfolios is organized according to investment discipline. Investment disciplines include, for example, quantitative equity, small- and mid-cap growth, large-cap growth, value, international, fixed income, asset allocation, and sector funds. Within each discipline are one or more portfolio teams responsible for managing specific client portfolios. Generally, client portfolios with similar strategies are managed by the same team using the same objective, approach, and philosophy. Accordingly, portfolio holdings, position sizes, and industry and sector exposures tend to be similar across similar portfolios, which minimizes the potential for conflicts of interest. For each investment strategy, one portfolio is generally designated as the “policy portfolio.” Other portfolios with similar investment objectives, guidelines and restrictions, if any, are referred to as “tracking portfolios.” When managing policy and tracking portfolios, a portfolio team typically purchases and sells securities across all portfolios that the team manages. American Century Investments’ trading systems include various order entry programs that assist in the management of multiple portfolios, such as the ability to purchase or sell the same relative amount of one security across several funds. In some cases a tracking portfolio may have additional restrictions or limitations that cause it to be managed separately from the policy portfolio. Portfolio managers make purchase and sale decisions for such portfolios alongside the policy portfolio to the extent the overlap is appropriate, and separately, if the overlap is not. American Century Investments may aggregate orders to purchase or sell the same security for multiple portfolios when it believes such aggregation is consistent with its duty to seek best execution on behalf of its clients. Orders of certain client portfolios may, by investment restriction or otherwise, be determined not available for aggregation. American Century Investments has adopted policies and procedures to minimize the risk that a client portfolio could be systematically advantaged or disadvantaged in connection with the aggregation of orders. To the extent equity trades are aggregated, shares purchased or sold are generally allocated to the participating portfolios pro rata based on order size. Because initial public offerings (IPOs) are usually available in limited supply and in amounts too small to permit across-the-board pro rata allocations, American Century Investments has adopted special procedures designed to promote a fair and equitable allocation of IPO securities among clients over time. Fixed income securities transactions are not executed through a centralized trading desk. Instead, portfolio teams are responsible for executing trades with broker/dealers in a predominantly dealer marketplace. Trade allocation decisions are made by the portfolio manager at the time of trade execution and orders entered on the fixed income order management system. Finally, investment of American Century Investments’ corporate assets in proprietary accounts may raise additional conflicts of interest. To mitigate these potential conflicts of interest, American Century Investments has adopted policies and procedures intended to provide that trading in proprietary accounts is performed in a manner that does not give improper advantage to American Century Investments to the detriment of client portfolios. Compensation American Century Investments portfolio manager compensation is structured to align the interests of portfolio managers with those of the shareholders whose assets they manage. As of June 30, 2009, it includes the components described below, each of which is determined with reference to a number of factors such as overall performance, market competition, and internal equity. Compensation is not directly tied to the value of assets held in client portfolios. Base Salary Portfolio managers receive base pay in the form of a fixed annual salary. Bonus A significant portion of portfolio manager compensation takes the form of an annual incentive bonus tied to performance. Bonus payments are determined by a combination of factors. One factor is fund investment performance. Fund investment performance is generally measured by a combination of one- and three-year pre-tax performance relative to various benchmarks and/or internally-customized peer groups, such as those indicated below. The performance comparison periods may be adjusted based on a fund’s inception date or a portfolio -54- manager’s tenure on the fund. In 2008, American Century Investments began placing increased emphasis on long-term performance and is phasing in five-year performance comparison periods. Fund Benchmark Peer Group (1) Disciplined Growth Russell 1000® Growth Index Morningstar-Large Cap Growth Equity Growth S&P 500® Index Morningstar-Large Blend Global Gold NYSE Arca Gold Miners Index Lipper-Specialty Funds, Gold Income & Growth S&P 500® Index Morningstar-Large Value International Core Equity MSCI EAFE® Index Morningstar-Foreign Large Cap Blend Long-Short Market Neutral Barclays Capital U.S. Treasury 1-3 Month Bill Index Lipper-Equity Market Neutral Funds NT Equity Growth(2) N/A N/A NT Small Company(2) N/A N/A Small Company S&P 600 Small Cap Index Morningstar-Small Blend Strategic Inflation Opportunities Barclays Capital U.S. Treasury 1-3 Month Bill Index N/A Utilities Russell 3000 Utilities Index Lipper-Specialty Funds, Utility 1 Custom peer groups are constructed using all the funds in the indicated categories as a starting point. Funds are then eliminated from the peer group based on a standardized methodology designed to result in a final peer group that is both more stable (i.e., has less peer turnover) over the long term and that more closely represents the fund’s true peers based on internal investment mandates. 2 Performance of “NT” funds is not separately considered in determining portfolio manager compensation. Portfolio managers may have responsibility for multiple American Century Investments mutual funds. In such cases, the performance of each is assigned a percentage weight appropriate for the portfolio manager’s relative levels of responsibility. Portfolio managers also may have responsibility for other types of similarly managed portfolios. If the performance of a similarly managed account is considered for purposes of compensation, it is either measured in the same way as a comparable American Century Investments mutual fund (i.e., relative to the performance of a benchmark and/or peer group) or relative to the performance of such mutual fund. A second factor in the bonus calculation relates to the performance of a number of American Century Investments funds managed according to one of the following investment styles: U.S. growth, U.S. value, international, quantitative and fixed-income. Performance is measured for each product individually as described above and then combined to create an overall composite for the product group. These composites may measure one-year performance (equal weighted) or a combination of one- and three-year performance (equal or asset weighted) depending on the portfolio manager’s responsibilities and products managed. This feature is designed to encourage effective teamwork among portfolio management teams in achieving long-term investment success for similarly styled portfolios. A portion of portfolio managers’ bonuses may be tied to individual performance goals, such as research projects and the development of new products. Restricted Stock Plans Portfolio managers are eligible for grants of restricted stock of ACC. These grants are discretionary, and eligibility and availability can vary from year to year. The size of an individual’s grant is determined by individual and product performance as well as other product-specific considerations. Grants can appreciate/depreciate in value based on the performance of the ACC stock during the restriction period (generally three to four years). Deferred Compensation Plans Portfolio managers are eligible for grants of deferred compensation. These grants are used in very limited situations, primarily for retention purposes. Grants are fixed and can appreciate/depreciate in value based on the performance of the American Century Investments mutual funds in which the portfolio manager chooses to invest them. -55- Ownership of Securities The following table indicates the dollar range of securities of each fund beneficially owned by the fund’s portfolio managers as of June 30, 2009, the fund’s most recent fiscal year end. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. Ownership of Securities Aggregate Dollar Range of Securities in Fund Disciplined Growth William Martin A Brian Ertley C Lynette Pang C Equity Growth William Martin D Thomas P. Vaiana C Global Gold William Martin D Joseph B. Sterling D Income & Growth Kurt Borgwardt D Zili Zhang D International Core Equity Zili Zhang E Long-Short Market Neutral Kurt Borgwardt F Zili Zhang C Claudia E. Musat B NT Equity Growth William Martin(1)(2) A Thomas P. Vaiana(1)(2) A NT Small Company Brian Ertley(1)(2) A Thomas P. Vaiana(1)(2) A Wilhelmine von Turk(1)(2) A Melissa Fong(1)(2) A Small Company Brian Ertley C Thomas P. Vaiana C Wilhelmine von Turk C Melissa Fong C Utilities Joseph B. Sterling B Ranges: A – none; B – $1-$10,000; C – $10,001-$50,000; D – $50,001-$100,000; E – $100,001-$500,000;F – $500,001-$1,000,000; G – More than $1,000,000. 1 This portfolio manager serves on an investment team that oversees a number of funds in the same broad investment category and is not expected to invest in each such fund. 2 The portfolio managers cannot invest directly in this fund, which is available for purchase only by certain funds of funds advised by American Century Investments. -56- Transfer Agent and Administrator American Century Services, LLC, (ACS) 4500 Main Street, Kansas City, Missouri 64111, serves as transfer agent and dividend-paying agent for the funds. It provides physical facilities, computer hardware and software, and personnel for the day-to-day administration of the funds and the advisor. The advisor pays ACS’s costs for serving as transfer agent and dividend-paying agent for the funds out of the advisor’s unified management fee. For a description of this fee and the terms of its payment, see the above discussion under the caption Investment Advisor on page 49. From time to time, special services may be offered to shareholders who maintain higher share balances in our family of funds. These services may include the waiver of minimum investment requirements, expedited confirmation of shareholder transactions, newsletters and a team of personal representatives. Any expenses associated with these special services will be paid by the advisor. Sub-Administrator The advisor has entered into a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) to provide certain fund accounting, fund financial reporting, tax and treasury/tax compliance services for the funds, including striking the daily net asset value for each fund.The advisor pays JPMIS a monthly fee on a per fund basis as compensation for these services.While ACS continues to serve as the administrator of the funds, JPMIS provides sub-administrative services that were previously undertaken by ACS. Distributor The funds’ shares are distributed by American Century Investment Services, Inc. (ACIS), a registered broker-dealer. The distributor is a wholly owned subsidiary of ACC and its principal business address is 4500 Main Street, Kansas City, Missouri 64111. The distributor is the principal underwriter of the funds’ shares. The distributor makes a continuous, best-efforts underwriting of the funds’ shares. This means the distributor has no liability for unsold shares. The advisor pays ACIS’s cost for serving as principal underwriter of the funds’ shares out of the advisor’s unified management fee. For a description of this fee and the terms of its payment, see the above discussion under the heading Investment Advisor on page 49. ACIS does not earn commissions for distributing the funds’ shares. Certain financial intermediaries unaffiliated with the distributor or the funds may perform various administrative and shareholder services for their clients who are invested in the funds. These services may include assisting with fund purchases, redemptions and exchanges, distributing information about the funds and their performance, preparing and distributing client account statements, and other administrative and shareholder services that would otherwise be provided by the distributor or its affiliates. The distributor may pay fees out of its own resources to such financial intermediaries for the provision of these services. Custodian Banks JPMorgan Chase Bank, 4 Metro Tech Center, Brooklyn, New York 11245, serves as custodian for the funds’ cash and securities. Foreign securities, if any, are held by foreign banks participating in a network coordinated by JPMorgan Chase Bank. Commerce Bank, N.A., 1000 Walnut, Kansas City, Missouri 64105, also serves as custodian of the funds’ cash to facilitate purchases and redemptions of fund shares. We anticipate that Commerce Bank N.A. and JPMorgan Chase Bank will also serve as custodians for Disciplined Growth 130/30 and Equity Growth 130/30 upon those funds’ inceptions. The custodians take no part in determining the investment policies of the funds or in deciding which securities are purchased or sold by the funds. The funds, however, may invest in certain obligations of the custodians and may purchase or sell certain securities from or to the custodians. JPMorgan Chase Bank is paid based on the monthly average of assets held in custody plus a transaction fee. -57- Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP is the independent registered public accounting firm of the funds. The address of PricewaterhouseCoopers LLP is 1100 Walnut, Suite 1300, Kansas City, Missouri 64106. As the independent registered public accounting firm of the funds, PricewaterhouseCoopers provides services including auditing the annual financial statements and financial highlights for each fund, and assisting and consulting in connection with SEC filings. Brokerage Allocation The advisor places orders for equity portfolio transactions with broker-dealers, who receive commissions for their services. Generally, commissions relating to securities traded on foreign exchanges will be higher than commissions relating to securities traded on U.S. exchanges. The advisor purchases and sells fixed-income securities through principal transactions, meaning the advisor normally purchases securities on a net basis directly from the issuer or a primary market-maker acting as principal for the securities. The funds generally do not pay a stated brokerage commission on these transactions, although the purchase price for debt securities usually includes an undisclosed compensation. Purchases of securities from underwriters typically include a commission or concession paid by the issuer to the underwriter, and purchases from dealers serving as market-makers typically include a dealer’s mark-up (i.e., a spread between the bid and asked prices). Under the management agreement between the funds and the advisor, the advisor has the responsibility of selecting brokers and dealers to execute portfolio transactions. The funds’ policy is to secure the most favorable prices and execution of orders on its portfolio transactions. The advisor selects broker-dealers on their perceived ability to obtain “best execution” in effecting transactions in its clients’ portfolios.In selecting broker-dealers to effect portfolio transactions relating to equity securities, the advisor considers the full range and quality of a broker-dealer’s research and brokerage services, including, but not limited to, the following: • applicable commission rates and other transaction costs charged by the broker-dealer • value of research provided to the advisor by the broker-dealer (including economic forecasts, fundamental and technical advice on individual securities, market analysis, and advice, either directly or through publications or writings, as to the value of securities, availability of securities or of purchasers/sellers of securities) • timeliness of the broker-dealer's trade executions • efficiency and accuracy of the broker-dealer’s clearance and settlement processes • broker-dealer’s ability to provide data on securities executions • financial condition of the broker-dealer • the quality of the overall brokerage and customer service provided by the broker-dealer In transactions to buy and sell fixed-income securities, the selection of the broker- dealer is determined by the availability of the desired security and its offering price, as well as the broker-dealer’s general execution and operational and financial capabilities in the type of transaction involved. The advisor will seek to obtain prompt execution of orders at the most favorable prices or yields. The advisor does not consider the receipt of products or services other than brokerage or research services in selecting broker-dealers. On an ongoing basis, the advisor seeks to determine what levels of commission rates are reasonable in the marketplace.In evaluating the reasonableness of commission rates, the advisor considers: • rates quoted by broker-dealers • the size of a particular transaction, in terms of the number of shares, dollar amount, and number of clients involved • the ability of a broker-dealer to execute large trades while minimizing market impact • the complexity of a particular transaction • the nature and character of the markets on which a particular trade takes place • the level and type of business done with a particular firm over a period of time • the ability of a broker-dealer to provide anonymity while executing trades • historical commission rates • rates that other institutional investors are paying, based on publicly available information -58- The brokerage commissions paid by the funds may exceed those that another broker-dealer might have charged for effecting the same transactions, because of the value of the brokerage and research services provided by the broker-dealer. Research services furnished by broker-dealers through whom the funds effect securities transactions may be used by the advisor in servicing all of its accounts, and not all such services may be used by the advisor in managing the portfolios of the funds. Pursuant to its internal allocation procedures, the advisor regularly evaluates the brokerage and research services provided by each broker-dealer that it uses. On a semi-annual basis, each member of the advisor’s portfolio management team rates the quality of research and brokerage services provided by each broker-dealer that provides execution services and research to the advisor for its clients’ accounts. The resulting scores are used to rank these broker-dealers on a broker research list. In the event that the advisor has determined that best execution for a particular transaction may be obtained by more than one broker-dealer, the advisor may consider the relative positions of the broker-dealer on this list in determining the party through which to execute the transaction. Actual business received by any firm may be more or less than other broker-dealers with a similar rank. Execution-only brokers are used where deemed appropriate. In the fiscal years ended June 30, 2009, June 30, 2008, the six-month fiscal period ended June 30, 2007, and the fiscal year ended December 31, 2006, the brokerage commissions including, as applicable, futures commissions, of each fund are listed in the following table. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. Fund 2009 2008 2007 2006 Disciplined Growth $19,345 $12,046(1) $14,554 Equity Growth Global Gold $557,658 $464,901 $220,332(1) $984,335 Income & Growth $967,530 International Core Equity $6,155 $8,105 $9,082(2) N/A Long-Short Market Neutral $332,676 $510,667 $150,919(1) $93,669 NT Equity Growth $141,613 $65,515 $36,361(1) $38,267(3) NT Small Company $51,559 $27,464 $11,724(1) $15,018(3) Small Company $553,457 $803,908(1) $2,623,476 Utilities $47,494 $65,310 $91,552(1) $115,814 1 January 1, 2007 through June 30, 2007. The funds’ fiscal year end was changed from December 31 to June 30, resulting in a six-month annual reporting period. For the years before 2007, the funds’ fiscal year end was December 31. 2 Commissions paid from November 30, 2006 (inception) through June 30, 2007. 3 Commissions paid from May 12, 2006 (inception) through December 31, 2006. Brokerage commissions paid by a fund may vary significantly from year to year as a result of changing asset levels throughout the year, portfolio turnover, varying market conditions, and other factors. The relatively high commissions paid by Long-Short Market Neutral in 2008 were due primarily to an increase in fund assets and higher portfolio turnover.The relatively high brokerage commissions paid by Global Gold in 2006 were a result of an increase in securities purchased by the fund due to inflow of assets into the fund. The relatively high brokerage commissions paid by NT Equity Growth and NT Small Company in 2009 were primarily due to increases in fund assets. The funds’ distributor (ACIS) and investment advisor (ACIM) are wholly owned, directly or indirectly, by ACC. JPMorgan Chase & Co. (JPM) is an equity investor in ACC. The funds paid J.P. Morgan Securities Inc. (JPMS) and JPMorgan Cazenove Limited (JPMC), subsidiaries of JPM, the following brokerage commissions for the fiscal years ended June 30, 2009, June 30, 2008, the six-month fiscal period ended June 30, 2007, and the fiscal year ended December 31, 2006. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. -59- 2009 2008 2007 2006 Fund JPMS JPMC JPMS JPMC JPMS JPMC JPMS JPMC Disciplined Growth $10 $0 $0 $0 $0(1) $0 $0 Equity Growth $268 $0 $0 $0 $0(1) $0 $0 Global Gold $0 $0(1) $4,480 $0 Income & Growth $9,189 $0 $0 $0 International Core Equity $32 $0 $0 $0 $0(2) N/A N/A Long-Short Market Neutral $0 $44 $0 $0(1) $0 $0 NT Equity Growth $288 $0 $8 $0 $4(1) $0(3) $0(3) NT Small Company $14 $0 $0 $0 $0(1) $87(3) $0(3) Small Company $0 $0 $0 $0 $0(1) $0 Utilities $0 $0 $0 $0 $0(1) $0 $0 1 January 1, 2007 through June 30, 2007.The fund’s fiscal year end was changed from December 31 to June 30, resulting in a six-month annual reporting period. For the years before 2007, the funds’ fiscal year end was December 31. 2 Commissions paid from November 30, 2006 (inception) through June 30, 2007. 3 Commissions paid from May 12, 2006 (inception) through December 31, 2006. For the fiscal year ended June 30, 2009, the following table shows the percentage of each fund’s aggregate brokerage commissions paid to JPMS and JPMC and the percentage of each fund’s aggregate dollar amount of portfolio transactions involving the payment of commissions effected through JPMS and JPMC. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. Fund Percentage of Brokerage Commissions Percentage of Dollar Amount of Portfolio Transactions JPMS JPMC JPMS JPMC Disciplined Growth 0.12% 0% 0.04% 0% Equity Growth 0.02% 0% 0.02% 0% Global Gold 4.76% 1.12% 5.23% 1.84% Income & Growth 0.95% 0% 0.28% 0% International Core Equity 0.53% 0% 0.16% 0% Long-Short Market Neutral 1.64% 0% 0.48% 0% NT Equity Growth 0.20% 0% 0.21% 0% NT Small Company 0.03% 0% 0.01% 0% Small Company 0% 0% 0% 0% Utilities 0% 0% 0% 0% Regular Broker-Dealers As of the end of its most recently completed fiscal year, each of the funds listed below owned securities of its regular brokers or dealers (as identified by Rule 10b-1 under the Investment Company Act of 1940) or of their parent companies. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. -60- Fund Broker, Dealer or Parent Value of Securities Owned As of June 30, 2009 (in thousands) Disciplined Growth Citigroup Global Markets, Inc. Goldman Sachs & Co. $6 Investment Technology Group, Inc. Morgan Stanley Equity Growth Citigroup Global Markets, Inc. Goldman Sachs & Co. JPMorgan Chase & Co. Morgan Stanley Wells Fargo & Co. Global Gold None Income & Growth Citigroup Global Markets, Inc. Goldman Sachs & Co. JPMorgan Chase & Co. Morgan Stanley Wells Fargo & Co. International Core Equity Credit Suisse First Boston LLC Mizuho Financial $4 UBS AG Long-Short Market Neutral Investment Technology Group, Inc. Morgan Stanley NT Equity Growth Citigroup Global Markets, Inc. Goldman Sachs & Co. JPMorgan Chase & Co. Morgan Stanley Wells Fargo & Co. NT Small Company Investment Technology Group, Inc. Small Company Investment Technology Group, Inc. Utilities None Information About Fund Shares Each of the funds named on the front of this statement of additional information is a series of shares issued by the corporation, and shares of each fund have equal voting rights. In addition, each series (or fund) may be divided into separate classes. See Multiple Class Structure, which follows. Additional funds and classes may be added without a shareholder vote. Each fund votes separately on matters affecting that fund exclusively. Voting rights are not cumulative, so investors holding more than 50% of the corporation’s (all funds’) outstanding shares may be able to elect a Board of Directors. The corporation undertakes dollar-based voting, meaning that the number of votes a shareholder is entitled to is based upon the dollar amount of the shareholder’s investment. The election of directors is determined by the votes received from all the corporation’s shareholders without regard to whether a majority of shares of any one fund voted in favor of a particular nominee or all nominees as a group. -61- The assets belonging to each series are held separately by the custodian and the shares of each series represent a beneficial interest in the principal, earnings and profit (or losses) of investments and other assets held for each series. Within their respective series or class, all shares have equal redemption rights. Each share, when issued, is fully paid and non-assessable. Each shareholder has rights to dividends and distributions declared by the fund he or she owns and to the net assets of such fund upon its liquidation or dissolution proportionate to his or her share ownership interest in the fund. Multiple Class Structure The corporation’s Board of Directors has adopted a multiple class plan pursuant to Rule 18f-3 adopted by the SEC. The plan is described in the prospectus of any fund that offers more than one class. Pursuant to such plan, the funds may issue up to six classes of shares: Investor Class, Institutional Class, A Class, B Class, C Class and R Class. Not all funds offer all six classes. The Investor Class is made available to investors directly from American Century Investments and/or through some financial intermediaries. Investor Class shares charge a single unified management fee, without any load or commission payable to American Century Investments. Additional information regarding eligibility for Investor Class shares may be found in the funds’ prospectuses. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services from the advisor as Investor Class shareholders. As a result, the advisor is able to charge this class a lower total management fee. The A and C Classes also are made available through financial intermediaries, for purchase by individual investors who receive advisory and personal services from the intermediary. The funds’ B Class shares are not available for purchase, except through dividend reinvestment or exchange from B Class shares of other American Century funds. The R Class is made available through financial intermediaries and is generally used in 401(k) and other retirement plans. The unified management fee for the A, B, C and R Classes is the same as for Investor Class, but the A, B, C, and R Class shares each are subject to a separate Master Distribution and Individual Shareholder Services Plan (the A Class Plan, B Class Plan, C Class Plan and R Class Plan, respectively, and collectively, the plans) described below. The plans have been adopted by the funds’ Board of Directors in accordance with Rule 12b-1 adopted by the SEC under the Investment Company Act. Rule 12b-1 Rule 12b-1 permits an investment company to pay expenses associated with the distribution of its shares in accordance with a plan adopted by its Board of Directors and approved by its shareholders. Pursuant to such rule, the Board of Directors of the funds’ A, B, C and R Classes have approved and entered into the A Class Plan, B Class Plan, C Class Plan and R Class Plan, respectively. The plans are described below. In adopting the plans, the Board of Directors (including a majority of directors who are not interested persons of the funds [as defined in the Investment Company Act], hereafter referred to as the independent directors) determined that there was a reasonable likelihood that the plans would benefit the funds and the shareholders of the affected class. Some of the anticipated benefits include improved name recognition of the funds generally; and growing assets in existing funds, which helps retain and attract investment management talent, provides a better environment for improving fund performance, and can lower the total expense ratio for funds with stepped-fee schedules. Pursuant to Rule 12b-1, information about revenues and expenses under the plans is presented to the Board of Directors quarterly. Continuance of the plans must be approved by the Board of Directors, including a majority of the independent directors, annually. The plans may be amended by a vote of the Board of Directors, including a majority of the independent directors, except that the plans may not be amended to materially increase the amount spent for distribution without majority approval of the shareholders of the affected class. The plans terminate automatically in the event of an assignment and may be terminated upon a vote of a majority of the independent directors or by a majority of the outstanding shareholder votes of the affected class. All fees paid under the plans will be made in accordance with Section 2830 of the Conduct Rules of the Financial Industry Regulatory Authority (FINRA). -62- The Share Class Plans As described in the prospectuses, the A, B, C and R Class shares of the funds are made available to participants in employer-sponsored retirement plans and to persons purchasing through broker-dealers, banks, insurance companies and other financial intermediaries that provide various administrative, shareholder and distribution services. The funds’ distributor enters into contracts with various banks, broker-dealers, insurance companies and other financial intermediaries, with respect to the sale of the funds’ shares and/or the use of the funds’ shares in various investment products or in connection with various financial services. Certain recordkeeping and administrative services that would otherwise be performed by the funds’ transfer agent may be performed by a plan sponsor (or its agents) or by a financial intermediary for A, B, C and R Class investors. In addition to such services, the financial intermediaries provide various individual shareholder and distribution services. To enable the funds’ shares to be made available through such plans and financial intermediaries, and to compensate them for such services, the funds’ Board of Directors has adopted the A, B, C and R Class Plans. Pursuant to the plans, the following fees are paid and described further below. A Class(1) The A Class pays the funds’ distributor 0.25% annually of the average daily net asset value of the A Class shares. The distributor may use these fees to pay for certain ongoing shareholder and administrative services and for distribution services, including past distribution services. This payment is fixed at 0.25% and is not based on expenses incurred by the distributor. 1 Prior to March 1, 2010, the A Class of Small Company was referred to as the Advisor Class. B and C Class The B and C Classes pay the funds’ distributor 1.00% annually of the average daily net asset value of the funds’ B and C Class shares, 0.25% of which is paid for certain ongoing individual shareholder and administrative services and 0.75% of which is paid for distribution services, including past distribution services. This payment is fixed at 1.00% and is not based on expenses incurred by the distributor. R Class The R Class pays the funds’ distributor 0.50% annually of the average daily net asset value of the R Class shares. The distributor may use these fees to pay for certain ongoing shareholder and administrative services and for distribution services, including past distribution services. This payment is fixed at 0.50% and is not based on expenses incurred by the distributor. During the fiscal year ended June 30, 2009, the aggregate amount of fees paid under each class plan was: A Class B Class C Class R Class Disciplined Growth Equity Growth Global Gold Income & Growth International Core Equity Long-Short Market Neutral Small Company — — 1 Prior to March 1, 2010, the A Class of Small Company was referred to as the Advisor Class. Because Disciplined Growth 130/30, Equity Growth 130/30, Strategic Inflation Opportunities, and the C Class of Small Company were not in operation as of the fiscal year end, no fees were paid under those plans. The distributor then makes these payments to the financial intermediaries (including underwriters and broker-dealers, who may use some of the proceeds to compensate sales personnel) who offer the A, B, C and R Class shares for the services described below. No portion of these payments is used by the distributor to pay for advertising, printing costs or interest expenses. -63- Payments may be made for a variety of individual shareholder services, including, but not limited to: (a) providing individualized and customized investment advisory services, including the consideration of shareholder profiles and specific goals; (b) creating investment models and asset allocation models for use by shareholders in selecting appropriate funds; (c) conducting proprietary research about investment choices and the market in general; (d) periodic rebalancing of shareholder accounts to ensure compliance with the selected asset allocation; (e) consolidating shareholder accounts in one place; and (f) other individual services. Individual shareholder services do not include those activities and expenses that are primarily intended to result in the sale of additional shares of the funds. Distribution services include any activity undertaken or expense incurred that is primarily intended to result in the sale of A, B, C and/or R Class shares, which services may include but are not limited to: (a) paying sales commissions, on-going commissions and other payments to brokers, dealers, financial institutions or others who sell A, B, C and/or R Class shares pursuant to selling agreements; (b) compensating registered representatives or other employees of the distributor who engage in or support distribution of the funds’ A, B, C and/or R Class shares; (c) compensating and paying expenses (including overhead and telephone expenses) of the distributor; (d) printing prospectuses, statements of additional information and reports for other-than-existing shareholders; (e) preparing, printing and distributing sales literature and advertising materials provided to the funds’ shareholders and prospective shareholders; (f) receiving and answering correspondence from prospective shareholders, including distributing prospectuses, statements of additional information, and shareholder reports; (g) providing facilities to answer questions from prospective shareholders about fund shares; (h) complying with federal and state securities laws pertaining to the sale of fund shares; (i) assisting shareholders in completing application forms and selecting dividend and other account options; (j) providing other reasonable assistance in connection with the distribution of fund shares; (k) organizing and conducting sales seminars and payments in the form of transactional and compensation or promotional incentives; (l) profit on the foregoing; (m) paying service fees for providing personal, continuing services to investors, as contemplated by the Conduct Rules of the FINRA; and (n) such other distribution and services activities as the advisor determines may be paid for by the funds pursuant to the terms of the agreement between the corporation and the funds’ distributor and in accordance with Rule 12b-1 of the Investment Company Act. Sales Charges The sales charges applicable to the A, B and C Classes of the funds are described in the prospectuses for those classes in the section titled Investing Through a Financial Intermediary. Shares of the A Class are subject to an initial sales charge, which declines as the amount of the purchase increases. Additional information regarding reductions and waivers of the A Class sales charge may be found in the funds’ prospectuses. Shares of the A, B and C Classes are subject to a contingent deferred sales charge (CDSC) upon redemption of the shares in certain circumstances. The specific charges and when they apply are described in the relevant prospectuses. The CDSC may be waived for certain redemptions by some shareholders, as described in the prospectuses. -64- An investor may terminate his relationship with an intermediary at any time. If the investor does not establish a relationship with a new intermediary and transfer any accounts to that new intermediary, such accounts may be exchanged to the Investor Class of the fund, if such class is available. The investor will be the shareholder of record of such accounts. In this situation, any applicable CDSCs will be charged when the exchange is made. Because Disciplined Growth 130/30, Equity Growth 130/30, Strategic Inflation Opportunities and the C Class of Small Company were not in operation as of their fiscal year end, no CDSC fees were paid for these funds or class, as the case may be. In addition, no CDSC fees were paid for A Class shares of the remaining funds in the fiscal year ended June 30, 2009. The aggregate CDSCs paid to the distributor for the B Class shares in the fiscal year ended June 30, 2009, were: Long-Short Market Neutral Global Gold Equity Growth The aggregate CDSCs paid to the distributor for the C Class shares in the fiscal year ended June 30, 2009, were: Equity Growth Global Gold Income & Growth Long-Short Market Neutral Payments to Dealers The funds’ distributor expects to pay sales commissions to the financial intermediaries who sell A and/or C Class shares of the fund at the time of such sales. Payments for A Class shares are as follows: Purchase Amount Dealer Commission as a % of Offering Price < $50,000 5.00% $50,000 - $99,999 4.00% $100,000 - $249,999 3.25% $250,000 - $499,999 2.00% $500,000 - $999,999 1.75% $1,000,000 - $3,999,999 1.00% $4,000,000 - $9,999,999 0.50% > $10,000,000 0.25% No dealer commission will be paid on purchases by employer-sponsored retirement plans. For this purpose, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Payments will equal 1.00% of the purchase price of the C Class shares sold by the intermediary. The distributor will retain the 12b-1 fee paid by the C Class of funds for the first 12 months after the shares are purchased. This fee is intended in part to permit the distributor to recoup a portion of on-going sales commissions to dealers plus financing costs, if any. Beginning with the first day of the 13th month, the distributor will make the C Class distribution and individual shareholder services fee payments described above to the financial intermediaries involved on a quarterly basis. In addition, B and C Class purchases and A Class purchases greater than $1,000,000 are subject to a CDSC as described in the prospectuses. From time to time, the distributor may provide additional concessions to dealers, including but not limited to payment assistance for conferences and seminars, provision of sales or training programs for dealer employees and/or the public (including, in some cases, payment for travel expenses for registered representatives and other dealer employees who participate), advertising and sales campaigns about a fund or funds, and assistance in financing dealer-sponsored events. Other payments may be offered as well, and all such payments will be consistent with applicable law, including the then-current rules of the Financial Industry Regulatory Authority. Such payments will not change the price paid by investors for shares of the funds. -65- Buying and Selling Fund Shares Information about buying, selling, exchanging and, if applicable, converting fund shares is contained in the funds’ prospectuses. The prospectuses are available to investors without charge and may be obtained by calling us. Examples of employer-sponsored retirement plans include the following: • 401(a) plans • pension plans • profit sharing plans • 401(k) plans • money purchase plans • target benefit plans • Taft-Hartley multi-employer pension plans • SERP and “Top Hat” plans • ERISA trusts • employee benefit plans and trusts • employer-sponsored health plans • 457 plans • KEOGH or HR(10) plans • employer-sponsored 403(b) plans (including self-directed) • nonqualified deferred compensation plans • nonqualified excess benefit plans • nonqualified retirement plans • SIMPLE IRAs, SEP IRAs and SARSEPs (collectively referred to as Business IRAs) Traditional and Roth IRAs are not considered employer-sponsored retirement plans. The following table indicates the types of shares that may be purchased through employer-sponsored retirement plans, Business IRAs, Traditional IRAs and Roth IRAs. Employer- Sponsored Retirement Plans, excluding Business IRAs Business IRAs Traditional and Roth IRAs A Class Shares may be purchased at NAV(1) Yes No(2) No A Class shares may be purchased with dealer concessions and sales charge No Yes Yes C Class shares may be purchased with dealer concessions and CDSC(3) No Yes Yes C Class shares may be purchased with no dealer concessions and CDSC(1)(3) Yes No No Institutional Class shares may be purchased Yes Yes Yes Investor Class shares may be purchased Yes Yes Yes R Class shares may be purchased Yes No(2) No(4) 1 Refer to the prospectus regarding sales charges and CDSC waivers. 2 Business IRA plans that held shares of an A Class fund prior to March 1, 2009 that received sales charge waivers or held shares of an Advisor Class fund that was renamed A Class on March 1, 2010, may permit additional purchases by new and existing participants without an initial sales charge. 3 Refer to the prospectus for maximum purchase requirements. 4 Accounts established prior to August 1, 2006 may make additional purchases. -66- Valuation of a Fund’s Securities All classes of the funds except the A Class are offered at their net asset value, as described below. The A Class of the funds are offered at their public offering price, which is the net asset value plus the appropriate sales charge. This calculation may be expressed as a formula: Offering Price Net Asset Value/(1 – Sales Charge as a % of Offering Price) For example, if the net asset value of a fund’s A Class shares is $5.00, the public offering price would be $5.00/(1-5.75%) $5.31. Each fund’s net asset value per share (NAV) is calculated as of the close of business of the New York Stock Exchange (the NYSE) each day the NYSE is open for business. The NYSE usually closes at 4 p.m. Eastern time. The NYSE typically observes the following holidays: New Year’s Day, Martin Luther King Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. Although the funds expect the same holidays to be observed in the future, the NYSE may modify its holiday schedule at any time. Each fund’s NAV is calculated by adding the value of all portfolio securities and other assets, deducting liabilities and dividing the result by the number of shares outstanding. Expenses and interest earned on portfolio securities are accrued daily. The portfolio securities of each fund that are listed or traded on a domestic securities exchange are valued at the last sale price on that exchange, except as otherwise noted. Portfolio securities primarily traded on foreign securities exchanges generally are valued at the preceding closing values of such securities on the exchange where primarily traded. If no sale is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are priced at the mean of the latest bid and asked prices, the last sale price or the official closing price. When market quotations are not readily available, securities and other assets are valued as determined in accordance with procedures adopted by the Board of Directors. Debt securities not traded on a principal securities exchange are valued through valuations obtained from a commercial pricing service or at the most recent mean of the bid and asked prices provided by investment dealers in accordance with procedures established by the Board of Directors. Because there are hundreds of thousands of municipal issues outstanding, and the majority of them do not trade daily, the prices provided by pricing services for these types of securities are generally determined without regard to bid or last sale prices. In valuing securities, the pricing services generally take into account institutional trading activity, trading in similar groups of securities, and any developments related to specific securities. The methods used by the pricing service and the valuations so established are reviewed by the advisor under the general supervision of the Board of Directors. There are a number of pricing services available, and the advisor, on the basis of ongoing evaluation of these services, may use other pricing services or discontinue the use of any pricing service in whole or in part. Securities maturing within 60 days of the valuation date may be valued at cost, plus or minus any amortized discount or premium, unless the advisor, based on guidelines and procedures established by the Board of Directors for determining the valuation of a security, determines that this would not result in fair valuation of a given security. Other assets and securities for which quotations are not readily available are valued in good faith using methods approved by the Board of Directors. The value of an exchange-traded foreign security is determined in its national currency as of the close of trading on the foreign exchange on which it is traded or as of the close of business on the NYSE, if that is earlier. That value is then translated to dollars at the prevailing foreign exchange rate. Trading in securities on European and Far Eastern securities exchanges and over-the-counter markets is normally completed at various times before the close of business on each day that the NYSE is open. If an event were to occur after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, then that security would be valued as determined in accordance with procedures adopted by the Board of Directors. Trading of these securities in foreign markets may not take place on every day that the NYSE is open. In addition, trading may take place in various foreign markets and on some electronic trading networks on Saturdays or on other days when the NYSE is not open and on which the funds’ net asset values are not calculated. Therefore, such calculation does not take place contemporaneously with the determination of the prices of many of the portfolio securities used in such calculation and the value of the funds’ portfolios may be affected on days when shares of the funds may not be purchased or redeemed. -67- Taxes Federal Income Taxes Each fund intends to qualify annually as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the Code). By so qualifying, a fund should be exempt from federal income taxes to the extent that it distributes substantially all of its net investment income and net realized capital gains (if any) to investors. If a fund fails to qualify as a regulated investment company, it will be liable for taxes, significantly reducing its distributions to investors and eliminating investors’ ability to treat distributions from the funds in the same manner in which they were realized by the funds. To qualify as a regulated investment company, a fund must meet certain requirements of the Code, among which are requirements relating to sources of its income and diversification of its assets. A fund is also required to distribute 90% of its investment company taxable income each year. Additionally, a fund must declare dividends by December 31 of each year equal to at least 98% of ordinary income (as of December 31) and capital gains (as of October 31) to avoid the nondeductible 4% federal excise tax on any undistributed amounts. If fund shares are purchased through taxable accounts, distributions either of cash or additional shares of net investment income and net short-term capital gains are taxable to you as ordinary income, unless they are designated as qualified dividend income and you meet a minimum required holding period with respect to your shares of a fund, in which case such distributions are taxed at the long-term capital gains tax rate. Unless applicable tax provisions are extended, all distributions of income will be taxed at ordinary income tax rates beginning in 2011. Qualified dividend income is a dividend received by a fund from the stock of a domestic or qualifying foreign corporation, provided that the fund has held the stock for a required holding period. The required holding period for qualified dividend income is met if the underlying shares are held more than 60 days in the 121-day period beginning 60 days prior to the ex-dividend date. Dividends received by the funds on shares of stock of domestic corporations may qualify for the 70% dividends received deduction available to corporate shareholders to the extent that the fund held those shares for more than 45 days. Distributions from gains on assets held by the funds longer than 12 months are taxable as long-term gains regardless of the length of time you have held your shares in the fund. If you purchase shares in the fund and sell them at a loss within six months, your loss on the sale of those shares will be treated as a long-term capital loss to the extent of any long-term capital gains dividends you received on those shares. Dividends and interest received by a fund on foreign securities may give rise to withholding and other taxes imposed by foreign countries. However, tax conventions between certain countries and the United States may reduce or eliminate such taxes. Foreign countries generally do not impose taxes on capital gains with respect to investments by non-resident investors. Any foreign taxes paid by a fund will reduce its dividend distributions to investors. If more than 50% of the value of a fund’s total assets at the end of its fiscal year consists of securities of foreign corporations, the fund may qualify for and make an election with the Internal Revenue Service with respect to such fiscal year so that fund shareholders may be able to claim a foreign tax credit in lieu of a deduction for foreign income taxes paid by the fund. If such an election is made, the foreign taxes paid by the fund will be treated as income received by you. In order for you to utilize the foreign tax credit, you must have held your shares for 16 days or more during the 31-day period, beginning 15 days prior to the ex-dividend date for the mutual fund shares. The mutual fund must meet a similar holding period requirement with respect to foreign securities to which a dividend is attributable. Any portion of the foreign tax credit that is ineligible as a result of the fund not meeting the holding period requirement will be deducted in computing net investment income. If a fund purchases the securities of certain foreign investment funds or trusts called passive foreign investment companies (PFIC), capital gains on the sale of such holdings will be deemed ordinary income regardless of how long the fund holds the investment. The fund also may be subject to corporate income tax and an interest charge on certain dividends and capital gains earned from these investments, regardless of whether such income and gains are distributed to shareholders. In the alternative, the fund may elect to recognize cumulative gains on such investments as of the last day of its fiscal year and distribute them to shareholders. Any distribution attributable to a PFIC is characterized as ordinary income. -68- As of June 30, 2009, the funds in the table below had the following capital loss carryovers, which expire in the years and amounts listed. When a fund has a capital loss carryover, it does not make capital gains distributions until the loss has been offset or expired. Because Disciplined Growth 130/30, Equity Growth 130/30 and Strategic Inflation Opportunities were not in operation as of June 30, 2009, they are not included in the table below. Fund Disciplined Growth — Equity Growth — Global Gold — Income & Growth — International Core Equity — Long-Short Market Neutral — — — NT Equity Growth — NT Small Company — Small Company — Utilities — If you have not complied with certain provisions of the Internal Revenue Code and Regulations, either American Century Investments or your financial intermediary is required by federal law to withhold and remit to the IRS the applicable federal withholding rate of reportable payments (which may include dividends, capital gains distributions and redemption proceeds). Those regulations require you to certify that the Social Security number or tax identification number you provide is correct and that you are not subject to withholding for previous under-reporting to the IRS. You will be asked to make the appropriate certification on your account application. Payments reported by us to the IRS that omit your Social Security number or tax identification number will subject us to a non-refundable penalty of $50, which will be charged against your account if you fail to provide the certification by the time the report is filed. A redemption of shares of a fund (including a redemption made in an exchange transaction) will be a taxable transaction for federal income tax purposes and you generally will recognize gain or loss in an amount equal to the difference between the basis of the shares and the amount received. If a loss is realized on the redemption of fund shares, the reinvestment in additional fund shares within 30 days before or after the redemption may be subject to the wash sale rules of the Code, resulting in a postponement of the recognition of such loss for federal income tax purposes. State and Local Taxes Distributions by the funds also may be subject to state and local taxes, even if all or a substantial part of such distributions are derived from interest on U.S. government obligations which, if you received such interest directly, would be exempt from state income tax. However, most but not all states allow this tax exemption to pass through to fund shareholders when a fund pays distributions to its shareholders. You should consult your tax advisor about the tax status of such distributions in your state. The information above is only a summary of some of the tax considerations affecting the funds and their shareholders. No attempt has been made to discuss individual tax consequences. A prospective investor should consult with his or her tax advisors or state or local tax authorities to determine whether the funds are suitable investments. -69- Financial Statements The funds’ financial statements for the fiscal year ended June 30, 2009, have been audited by PricewaterhouseCoopers LLP, independent registered public accounting firm. The funds’ Reports of Independent Registered Public Accounting Firm, the financial statements included in the funds’ annual reports for the fiscal year ended June 30, 2009, and the funds’ financial statements for the six-month period ended December 31, 2009 (unaudited), are incorporated herein by reference. The financial statements for the six-month period ended December 31, 2009 include all adjustments that American Century Investments considers necessary for a fair presentation of such information.All such adjustments are of a normal recurring nature. -70- Notes -71- Where to Find More Information Annual and Semiannual Reports The annual and semiannual reports contain more information about the funds’ investments and the market conditions and investment strategies that significantly affected the funds’ performance during the most recent fiscal period. You can receive a free copy of the annual and semiannual reports, and ask any questions about the funds, online at americancentury.com, by contacting American Century Investments at the addresses or telephone numbers listed below or by contacting your financial intermediary. If you own or are considering purchasing fund shares through • an employer-sponsored retirement plan • a bank • a broker-dealer • an insurance company • another financial intermediary you can receive the annual and semiannual reports directly from them. The SEC You also can get information about the funds from the Securities and Exchange Commission (SEC). The SEC charges a duplicating fee to provide copies of this information. In person SEC Public Reference Room Washington, D.C. Call 202-551-8090 for location and hours. On the Internet • EDGAR database at sec.gov • By email request at publicinfo@sec.gov By mail SEC Public Reference Section Washington, D.C. 20549-1520 Investment Company Act File No. 811-5447 American Century Investments americancentury.com Retail Investors P.O. Box 419200 Kansas City, Missouri 64141-6200 1-800-345-2021 or 816-531-5575 Financial Professionals P.O. Box 419786 Kansas City, Missouri 64141-6786 1-800-345-6488 CL-SAI-67585 1004
